UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-51995 TELANETIX, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 77-0622733 (I.R.S. Employer Identification No.) 11th Street, Suite 200, Bellevue, Washington (Address of principal executive offices) (Zip Code) (206) 621-3500 Registrant's telephone number Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Common Stock, Par Value $0.0001 Name of Each Exchange on Which Registered None Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. .YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the shares of common stock held by non-affiliates of the registrant, based upon the closing price of the common stock as of the last business day of the registrant's most recently completed second fiscal quarter as reported on the OTC Bulletin Board ($1.50 per share), was approximately $1.0 million. Shares of common stock held by each executive officer and director and by each person who owned 10% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The determination of who was a 10% stockholder and the number of shares held by such person is based on Schedule 13G and 13D filings with the Securities and Exchange Commission as of June 30, 2012. As of April 1, 2013, there were 5,120,102 shares of the registrant's common stock outstanding.The common stock is the registrant's only class of stock currently outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's Information Statement to be filed with the Securities and Exchange Commission within 120 days after registrant's fiscal year end December 31, 2012 are incorporated by reference into Part III of this report. Table of Contents TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 7 ITEM 1B. UNRESOLVED STAFF COMMENTS 19 ITEM 2. PROPERTIES 19 ITEM 3. LEGAL PROCEEDINGS 19 ITEM 4. MINE SAFETY DISCLOSURES 19 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 20 ITEM 6. SELECTED FINANCIAL DATA 21 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 31 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 ITEM 9A. CONTROLS AND PROCEDURES 31 ITEM 9B. OTHER INFORMATION 31 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 33 ITEM 11. EXECUTIVE COMPENSATION 33 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 33 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTION, AND DIRECTOR INDEPENDENCE 33 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 33 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 34 SIGNATURES 36 CONSOLIDATED FINANCIAL STATEMENTS 37 Table of Contents EXPLANATORY NOTE In this report, unless the context indicates otherwise, the terms "Telanetix," "Company," "we," "us," and "our" refer to Telanetix, Inc., a Delaware corporation, and its wholly-owned subsidiaries. On June 1, 2011, the Company effected a 1 to 75 reverse stock split of its authorized common stock and preferred stock. The number of shares outstanding has been adjusted retrospectively to reflect the reverse stock split in all periods presented. Also, the exercise price and the number of common shares issuable under the Company’s share-based compensation plans and the authorized and issued share capital have been adjusted retrospectively to reflect the reverse stock split. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, or the "Securities Act," and Section 21E of the Securities Exchange Act of 1934 or the "Exchange Act." These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or anticipated results, and are thus prospective. In some cases, you can identify forward looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms. These terms and similar expressions are intended to identify forward-looking statements. The forward-looking statements in this report are based upon management's current expectations and beliefs, which management believes are reasonable. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor or combination of factors, or factors we are aware of, may cause actual results to differ materially from those contained in any forward looking statements. You are cautioned not to place undue reliance on any forward-looking statements. These statements represent our estimates and assumptions only as of the date of this report. Except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including: · new competitors are likely to emerge and new technologies may further increase competition; · our operating costs may increase beyond our current expectations and we may be unable to fully implement our current business plan; · our ability to obtain future financing or funds when needed; · our ability to successfully obtain a diverse customer base; · our ability to protect our intellectual property through patents, trademarks, copyrights and confidentiality agreements; · our ability to attract and retain a qualified employee base; · our ability to respond to new developments in technology and new applications of existing technology before our competitors; · acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions may involve additional uncertainties; and · our ability to maintain and execute a successful business strategy. Other risks and uncertainties include such factors, among others, as market acceptance and market demand for our products and services, pricing, the changing regulatory environment, the effect of our accounting policies, potential seasonality, industry trends, adequacy of our financial resources to execute our business plan, our ability to attract, retain and motivate key technical, marketing and management personnel, and other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission, or the "SEC." You should consider carefully the statements under "Item 1A. Risk Factors" and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. In addition, the per share price to be paid to the stockholders of the Company if and when the proposed merger with Intermedia Holdings, Inc. closes, as described in this report, is an estimate, and will decrease if there are decreases to the aggregate amount of Merger Consideration payable in the transaction, or if there are changes in the Company’s capitalization prior to the closing. Such estimated per share price is also therefore a forward-looking statement. Forward-looking statements are inherently subject to risks and uncertainties some of which cannot be predicted or quantified based on current expectations and generally include statements that are predictive in nature and depend upon or refer to future events or conditions. Such risks and uncertainties include, without limitation, statements regarding expected benefits, value and synergies resulting from the contemplated Merger; risks related to the failure of the proposed transaction to be consummated, including risks relating to failure to obtain required regulatory approvals, and the possibility that other closing conditions for the transaction may not be satisfied or waived and the possibility that the closing won’t occur or the termination of the Merger Agreement; the diversion of management time on merger-related activities; and other uncertainties pertaining to the Company; general economic conditions, in addition to those risks and uncertainties set forth from time to time in reports filed by the Company with the SEC. Such risks and uncertainties could materially and adversely affect the business, operating results and financial condition of the Company. The Company can give no assurance that such expectations will prove to have been correct. Many of the factors that will determine the outcome of the subject matter of this report are beyond the Company’s ability to control or predict. Consequently, future events and actual results could differ materially from those set forth in, contemplated by, or underlying the forward looking statements contained herein. Due to such uncertainties and risks, readers are cautioned not to place undue reliance on such forward-looking statements, which should be evaluated with the many uncertainties that face the Company’s business. The Company’s forward-looking statements speak only as of the date of this report. The Company undertakes no obligation to publicly release statements made to reflect events or circumstances after the date hereof or update or revise publicly any forward looking statements, whether as a result of new information, future events or otherwise. Table of Contents PART I ITEM 1. BUSINESS Our Business We are a cloud based IP voice services company.Our company is built on the belief that business telecommunication need not be expensive or complicated. Through our AccessLine-branded Voice Services, we provide customers with a range of business phone services and applications that are easy to purchase, easy to install, easy to use and most importantly provide significant savings.Our customers have the ability to easily configure their service to meet the unique needs of their business.At the core of our cloud based, hosted service is our proprietary software, which is developed internally and runs on standard commercial grade servers.By delivering business phone service to the market in this manner, our Voice Services offer flexibility and ease of use to any sized business customer, at an affordable price point. AccessLine offers the following cloud based, hosted Voice over IP services: Digital Phone System (DPS), SIP Trunking Service and a la carte, individual phone services.DPS replaces a customer's existing telephone lines and phone system with a Voice over IP alternative. It is sold as a complete turn-key solution where we bundle business-class phone equipment which is manufactured by third parties, along with our reliable voice network services.This service is primarily targeted at small and medium size businesses looking for a fully integrated solution that does not require expert assistance to install or manage.SIP Trunking Service replaces high-cost telephone lines with a low cost yet high quality IP alternative.SIP Trunking is for larger businesses that already have their own on premise equipment (PBX) and is targeted at those businesses with large calling volumes looking for cost effective alternatives to traditional carrier offerings. SIP Trunking Service can support businesses with hundreds to thousands of employees. AccessLine-branded services also offer a la carte phone services and features including conferencing calling services, find-me and follow-me services, toll-free services, and automated attendant service.Each a la carte service can be purchased individually through AccessLine’s various websites.All services include easy-to-use web interfaces for simple management and customizations. Our revenues principally consist of: monthly recurring fees, activation, and usage fees from the communication services and solutions outlined above. There are some ancillary one time equipment charges associated with our DPS solution. Our Strategy 2012 was a year for Telanetix to stabilize the company.Our principle objective is to create shareholder value through accelerating growth and constant focus on improving both operational efficiency and operating profitability.Elements of our business strategy for 2012 and beyondare to accomplish this objective including: · Continue leadership in the low-cost market- We will continue to deliver the most compelling value in IP based Voice services to the business Market.The combination of our DPS product and our SIP Trunking products discussed above, deliver voiceservices targeting a multi-billion dollar addressable market, which is currently under served and overpriced by incumbent solutions.Our AccessLine-branded products are easy to buy, easy to install and deliver outstanding quality at a higher value than our competitors. · Expand sales channels in DPS and SIP Trunking-Our sales and provisioning support sub-systems and our IP network have been designed to allow for automated set up, and eliminate the need for on-site support and to scale with rapid growth.We deliver local phone service in over 90% of the US business markets and consequently have the opportunity to leverage very large distribution partners to offer solutions to their customers.Going forward, we plan to aggressively add new significant distribution channels to create growth. · Deliver Excellence in our IP based Network-The cornerstone of our success is the reliability of our network.It is one of our core competencies, and is at the heart of the exceptional value we deliver to business customers.Our network has been designed to scale efficiently and, as a result, we can increase revenues using existing infrastructure and expect to increase gross margins and profitability. · Manage Operating Expenses-Our philosophy is to challenge every dollar we spend to assure a return against our plan.We are aggressively managing expenses through specific evaluation of all expenses including fixed costs and organizational structure. 4 Table of Contents · Simplify the Customer Experience and deliver great service-We recognize the critical importance of winning and keeping a customer.We believe we must earn each customer’s business each and every day.We do this by delivering a best of class customer experience.Throughout the customer lifecycle from the point of sale through customer care, billing, and the selling of additional services we demand standards of excellence from our people for all of our customers. · People and Culture - A core part of our strategy is to challenge, inspire, and hold every employee accountable to improve their part of the business through better planning, execution and leadership.Our culture focuses on clear direction, accountability and data driven decision making and execution based around our core competencies. Products and Services Digital Phone System and Service Solution (DPS) Our cloud based, hosted DPS product is designed specifically for small businesses.We have designed our DPS product to be easy to purchase, easy to install, flexible in its design, and affordable. Ordering can be done through an indirect agent representative or through a phone call to one of our direct sales representatives.Ordering typically takes under twenty minutes and the system will be delivered to the customer’s door within days.Once the customer has the AccessLine-branded DPS phone system in hand, the customer simply plugs the business phones into the internet and our software automatically configures the equipment and assigns the appropriate telephone numbers.There is no additional hardware or technical assistance needed to install the system. Installation is simple and easy and has been designed to be performed by a non-technical individual. The service associated with our Digital Phone System solution comes standard with and over forty other calling features including voicemail, call hold, call transfer, conference calling and many more.Additional features, such as auto attendant, automated menus, webfax and others can be purchased to customize and upgrade the services to fit the business consumer’s individual requirements.Because the features are all software based, they can be purchased or controlled from a customer web interface or our customer care or sales center; without the requirement for additional on premise equipment, installation or technical support. Our cloud based, hosted DPS services are designed to provide full featured business phone services at significant savings compared to traditional telephone services.Our DPS product centralizes most of the calling functions within our network, eliminating expensive customer on premise equipment, such as a PBX.Unlike expensive systems designed for large corporations, the DPS product lets the customer purchase only the equipment and service they need, and affords them flexibility to add more lines, more phones, and more features as their business grows. SIP Trunking Services Our cloud based SIP Trunking product is a hosted voice network service offered to larger businesses and enterprises. The AccessLine-branded SIP Trunking service provides our high quality Voice over IP network services to businesses that already have a PBX installed.These businesses want the flexibility and savings that come with Voice over IP, without sacrificing call quality or reliability.Our services provide the savings and flexibility of a Voice over IP, but with the ability to scale to meet the needs of the larger business enterprise. Market Our AccessLine subsidiary has been offering business phone solutions and applications to the business market since 1998, and currently targets the United States small business market with the AccessLine-Branded DPS product, and targets the mid to large sized business market in the United States with the AccessLine-branded SIP Trunking service. We believe that the addressable market in the United States for DPS and SIP Trunking is greater than $30 Billion. Distribution The AccessLine Voice Services are brought to market through direct sales efforts and through select channel partners.AccessLine has established channel partner relationships with three large business retailers in the United States: Office Depot, Staples, and Costco.All three retailers market AccessLine's business phone service through online or in-store distribution, with much of the process being fully automated.In addition, Telanetix’s AccessLine-branded products are sold directly to the business market via online advertising and direct fulfillment.SIP Trunking distribution is primarily generated through IP-PBX partners and their related channels selling the IP-PBX solutions.In addition, Telanetix has reseller relationships with providers who rebrand Telanetix SIP Trunking products. 5 Table of Contents Suppliers All of AccessLine's primary software system components have been developed internally by the AccessLine product and software development team.AccessLine’s software conforms to industry accepted telecommunications standards.Accordingly, AccessLine is able to leverage third-party components within its platform and integrate with the wide variety of equipment employed by its customers. AccessLine uses off-the-shelf high quality products to construct the network on which AccessLine software operates and delivers its services.These components include VoIP gateways for IP switching and routing, standard high-quality servers, bulk storage solutions, standard operating systems and database software.AccessLine interfaces with various carrier suppliers for wide area transmission facilities, public telephony interconnections and FCC required services including 911 and CALEA. Intellectual Property We have developed proprietary software and other technologies for nearly all major elements of our systems and services.These include voice and switching applications, automated provisioning and configuration systems, network management systems, and others.Our ability to compete depends, in part, on our ability to obtain and enforce intellectual property protection for our technology. We currently rely primarily on a combination of trade secrets, patents, copyrights, trademarks and licenses to protect our intellectually property. As of December 31, 2012, we had been issued 2 United States patents, which expire on August 3, 2024 and June 26, 2020, respectively. Competition AccessLine competes with traditional phone service carriers, cable companies, alternative voice and video communication providers as well as those companies that also base their service on VoIP technology.The traditional phone service carriers, such as AT&T, Centurylink and Verizon Communications are our primary competitors and have historically dominated their regional markets.These competitors are substantially larger and better capitalized than we are and have the advantage of a large existing customer base.Cable companies, such as Cablevision, Comcast, Cox Communications, and Time Warner Cable have made and are continuing to make substantial investments in delivering broadband Internet access to their customers and have recently begun to deliver business voice services.As a result, they are offering bundled services, which include business phone service.Cable companies are able to advertise on their local access channels with no significant out-of-pocket cost and through bill-stuffers with little marginal cost.They also receive advertising time as part of their relationships with television networks, and they are able to use this time to promote their telephone service offerings. Because most of our target VoIP customers are already purchasing communications services from one or more of these providers, our success depends upon our ability to attract these customers away from their existing providers.This will become more difficult as the early adopter market becomes saturated and mainstream customers make up more of our target market.We believe that we will be able to attract and retain customers based on the quality of our solutions, affordability of our offers, customer service, nationwide network, flexible feature set, network and operating architecture, and support for industry standards. Regulatory Matters The VoIP communications industry is subject to regulatory oversight. The future effect of laws, regulations and orders affecting our operations cannot be determined. As a general matter, increased regulation and the imposition of additional funding obligations increases our costs of providing a VoIP service, which cost may or may not be recoverable from our customers.This could result in making our VoIP services less competitive with traditional telecommunications services if we increase our retail prices or decrease our profit margins to attempt to absorb such costs. Providers of traditional telecommunications services are subject to the highest degree of regulation, while providers of information services are largely exempt from most federal and state regulations governing traditional common carriers. The FCC has subjected VoIP service providers to a smaller subset of regulations that apply to traditional telecommunications service providers and have not yet classified VoIP services as either telecommunications or information. Research and Development We currently employ 9 individuals in research, development, and engineering activities. Our research and development initiatives are directed at improving the efficiency and reliability of our network, development of enhancements to our existing products, and the design and development of new products and services. During 2012 and 2011, our research, development, and engineering expenses were approximately $2.0 million and $1.9 million, respectively. Future research will focus on expansion of our current product lines to support a wider variety of customer configurations, and expanding our addressable market segments. In addition, we will focus on additional operational process automation and tools, to increase process efficiency and support scalability. 6 Table of Contents Employees We have 100 full-time employees as of April 1, 2013, and 2 part-time employees.We also retain a limited number of independent contractors to perform software development projects.We currently have three independent contractor working on software development projects. To implement our business strategy, we expect, over time, continued growth in our employee and infrastructure requirements, particularly as we expand our engineering, sales, and marketing capacities. We have never had a work stoppage, and none of our employees are represented by a labor organization or under any collective bargaining arrangements.We believe our relationships with our employees are good. History Telanetix, Inc. was originally incorporated in the State of Nevada in November 2002 under the name "AER Ventures, Inc."We reincorporated from a Nevada corporation to a Delaware corporation on March 15, 2006, and changed our name from "AER Ventures, Inc." to our current name, "Telanetix, Inc." Since 2007 our core business has been providing hosted VoIP solutions, primarily directed to the small-and-medium business marketplace.Through our 2007 acquisition of AccessLine Holdings, Inc. we acquired and began offering a variety of voice and messaging solutions, including VoIP phone lines and systems, conference calling, online fax services, toll free numbers, follow-me numbers, unified messaging and virtual receptionist.AccessLine's revenues principally consist of monthly, activation, and usage fees from communication solutions, which include mobility solutions, PBX enhancements, single number solutions and unified messaging, voice messaging, paging, and bundled solutions of phone equipment and service. Until 2009 we also developed proprietary high end telepresence video conferencing systems, and offered systems integration services.In late 2009 we determined to evaluate strategic options to sell our telepresence videoconferencing business.In October 2009, we sold our systems integration business in exchange for nominal cash consideration and the transfer ofall related liabilities.In December 2009, we determined to conclude efforts to seek strategic alternatives for the sale of our video conferencing business.As a result, we have reflected our video conference and system integration business as discontinued operations in our 2010 consolidated financial statements. Following the sale of our telepresence video conferencing business, we determined to focus solely on growing our AccessLine-branded Voice Services. Available Information Our annual and quarterly reports, along with all other reports and amendments filed with or furnished to the SEC are publicly available free of charge on the Investor section of our website at www.telanetix.com as soon as reasonably practicable after these materials are filed with or furnished to the SEC.Our board of directors committee charters are also posted within this section of the website.The information on our website is not part of this or any other report we file with, or furnish to, the SEC.The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers, including us, that file electronically with the SEC.The address of that site is www.sec.gov.In addition the SEC maintains a Public Reference Room where you can obtain these materials, which is located at 100FStreet, N.E., Washington,D.C. 20549. To obtain more information on the operation of the Public Reference Room call the SEC at 1-800-SEC-0330. ITEM 1A. RISK FACTORS This report includes forward-looking statements about our business and results of operations that are subject to risks and uncertainties.See "Forward-Looking Statements," above.Factors that could cause or contribute to such differences include those discussed below.In addition to the risk factors discussed below, we are also subject to additional risks and uncertainties not presently known to us or that we currently deem immaterial.If any of these known or unknown risks or uncertainties actually occur, our business could be harmed substantially. Risks Related To Our Financial Condition There are risks and uncertainties associated with the proposed merger with Intermedia Holdings. On January 18, 2013, Intermedia Holdings, Inc., a Delaware corporation (“Parent”),Sierra Merger Sub Co., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and Telanetix, Inc., a Delaware corporation (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Merger Sub will merge with and into the Company, with the Company continuing as the surviving corporation and a wholly owned subsidiary of Parent (the “Merger”). 7 Table of Contents There are a number of risks and uncertainties relating to the Merger. For example, the Merger may not be consummated or may not be consummated in the timeframe or manner currently anticipated, as a result of several factors, including, among other things, the failure of one or more of the Merger Agreement’s closing conditions, Parent’s failure to obtain sufficient financing to complete the Merger, or litigation relating to the Merger. In addition, there can be no assurance that approval of relevant regulators will be obtained, that the other conditions to closing of the Merger will be satisfied or waived or that other events will not intervene to delay or result in the termination of the Merger. Further, the price per share to be paid to stockholders in the Merger may be reduced if the amount of certain transaction and regulatory expenses are higher than expected or the amount of claims against any escrowed funds are higher than expected.For further information on the potential price adjustments to the price per share to be paid in the Merger, see "Management's Discussion and Analysis of Financial Condition and Results of Operations - Recent Developments."If the Merger is not completed, the price of the Company's Common Stock may change to the extent that the current market price of the Company's Common Stock reflects an assumption that the Merger will be consummated. Pending the closing of the Merger, the Merger Agreement also restricts the Company from engaging in certain actions without Parent’s consent, which could prevent the Company from pursuing opportunities that may arise prior to the closing of the Merger. Any delay in closing or a failure to close could have a negative impact on the Company's business and stock price as well as the Company's relationships with its affiliates, vendors or employees, as well as a negative impact on its ability to pursue alternative strategic transactions and/or its ability to implement alternative business plans. In addition, if the Merger Agreement is terminated under certain circumstances, the Company is required to pay a termination fee of up to $2.0 million. Failure to close the proposed Merger with Intermedia Holdings could have a negative impact on the Company and its financial condition, results of operations, cash flows and stock price. The proposed Merger could cause disruptions to the Company's business or business relationships, which could have an adverse impact on the Company and its financial condition, results of operations and cash flows including the following: · the diversion of management time on Merger-related activities; · risks that the proposed transaction disrupts current plans and operations and the potential difficulties in employee retention as a result of the Merger; · the outcome of any legal proceedings that may be instituted against the Company and/or others relating to the Merger Agreement; · the effect of the announcement of the Merger on the Company's business relationships, operating results and business generally; and · the amount of the costs, fees, expenses and charges related to the Merger. In addition, the Company has incurred, and will continue to incur, significant costs, expenses and fees for professional services and other transaction costs in connection with the Merger, and many of these fees and costs are payable by the Company regardless of whether or not the Merger is consummated. The closing market price of the company’s stock on December 31, 2012 was $1.30 per share and on February 28, 2013 following the announcement of the pending Merger was $7.10 per share.Following the announcement, several law firms specializing in shareholder lawsuits have announced they are investigating the Board of Directors of the company for breaches of fiduciary duty and other violations of state law in connection with the Merger.Failure of or delay in closing of the Merger could adversely affect the market price of the stock. 8 Table of Contents The impact of the current economic climate and tight financing markets may impact consumer demand for our products and services. Many of our existing and target customers are in the small and medium business sector. Although we believeour products and services are less costly than traditional telephone services, these businesses are more likely to be significantly affected by economic downturns than larger, more established businesses. Additionally, these customers often have limited discretionary funds, which they may choose to spend on items other than our products and services. If small and medium businesses experience economic hardship, it could negatively affect the overall demand for our products and services, and could cause delay and lengthen sales cycles and could cause our revenue to decline. Although we maintain allowances forreturns and doubtful accounts for estimated losses resulting fromproduct returns and the inability of our customers to make required payments, and such losses have historically been within our expectations and the provisions established, we cannot guarantee that we will continue to experience the samereturn and bad debt rates that we have in the past, especially given the current economic conditions. Additionally, challenging economic conditions could have a negative impact on the results of our operations. We have experienced significant losses to date and may require additional capital to fund our operations. The current financial climate may make it more difficult to secure financing, if we need it.If our business model is not successful, or if we are unable to generate sufficient revenue to offset our expenditures, we may not become profitable, and the value of your investment may decline. We had a net loss of $6.2 million for the year ended December 31, 2012.We had net loss of $5.3 million for the year ended December 31, 2011.We have an accumulated deficit of $41.6 million at December 31, 2012.In order to achieve sustainable profitability we will have to continue to develop innovative products with a strong value proposition, provide convenient and reliable service, expand our customer base and strictly manage our operating expenses.We cannot be sure that we will be successful in meeting these challenges.If we are unable to do so, our business will not be successful. We believe our cash balance, together with anticipated cash flows from operations, is sufficient to fund our operations through December 31, 2013. However, if we are unable to generate sufficient revenues to pay our expenses, we will need to raise additional funds to continue our operations. We have historically financed our operations through private equity and debt financings. Recent economic turmoil and severe lack of liquidity in the debt capital marketstogether with volatility and rapidly falling prices in the equity capital markets have severely and adversely affected capital raising opportunities. In addition, we issued $10.5 million of senior secured notes, which we refer to as the “2010 notes,” in connection with the recapitalization in July 2010. The terms of the 2010 notes restrict our ability to borrow funds, pledge our assets as security for any borrowing or raise additional capital by selling shares of capital stock or other equity or debt securities, without the consent of the holders of the 2010 notes.In December of 2012, we refinanced the balance of our term debt in connection with our “2010 notes”. The Loan Agreement provided the Company a term loan in the principal amount of $7,500,000 with principal and interest payable on a monthly basis over four years subject to the terms of a Promissory Note by the Company in favor of East West Bank (the "East West Note").In connection with the East West Note, we entered into a revolving line of credit of up to $1M based on the Company’s eligible accounts receivable.We do not have any other commitments for financing at this time, and additional financing may not be available to us on favorable terms, if at all. If we are required and unable to obtain additional debt or equity financing in amounts sufficient to fund our operations, if necessary, we may be forced to suspend or curtail our operations. At the time we issued the 2010 notes, the Company expected to be able to redeem up to $3.0 million in principal of the 2010 notes by pursuing the Rights Offering (see Notes 4 and 5 to the financial statements below).As part of an amendment to the Hale Securities Purchase Agreement (defined below) entered into in August of 2011, the Company was released from its obligation to pursue the Rights Offering and Hale (defined below) was released from its obligation to “backstop” up to $3.0 million of the Rights Offering by redeeming that portion of principal of the 2010 notes for common stock of the Company.An effect of this amendment was that the Company retained $3.0 million of the 2010 notes, which it serviced butdid not expect to be subject to at the time the Hale Securities Purchase Agreement was effected.While the Company and its board believe that the amendment was in the best interests of the Company and all of its shareholders, the additional debt service negatively affected the Company’s cash position. 9 Table of Contents The sale of the shares of our common stock acquired in private placements could cause the price of our common stock to decline. In our July 2010 recapitalization we issued a total of 4,170,684 shares of our common stock to affiliates of Hale.We are required to file one or more registration statements covering the resale of the shares of common stock sold to Hale in our private placement transaction.If and when such registration statements are declared effective, the holder of those shares will be able to sell.Generally, the holders of the securities convertible or exercisable into our common stock will be able to sell the common stock issued upon conversion or exercise under Rule 144 adopted under the Securities Act of 1933, (as amended, the “Securities Act”).As part of the amendment to the Hale Securities Purchase Agreement, the Company and Hale agreed to extend the period by which any such registration statement must be declared effective to December 31, 2013.As such, you should expect a significant number of such shares of common stock to be sold.Depending upon market liquidity at the time our common stock is resold by the holders thereof, such re-sales could cause the trading price of our common stock to decline.In addition, the sale of a substantial number of shares of our common stock, or anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. We have significant indebtedness and agreed to certain restrictions on our operations. As of December 31, 2012, we owed, in the aggregate, approximately $7.5 million in principal payments on the Loan Agreement.The Loan Agreement, which is held by East West bank, contain covenants that impose significant restrictions on us, including restrictions on our ability to issue debt or equity securities, restrictions against incurring additional indebtedness, creating any liens on our property, amending our certificate of incorporation or bylaws, redeeming or paying dividends on shares of our outstanding common stock, and entering into certain related party transactions. Our ability to comply with these provisions may be affected by changes in our business condition or results of our operations, or other events beyond our control.The breach of any of these covenants could result in a default under the East West loan agreement, permitting the holders to accelerate the maturity of the debt and demand repayment in full which could impair our ability to operate or cause us to seek bankruptcy protection. At the time we issued the 2010 notes, the company expected to be able to redeem up to $3.0 million in principal of the 2010 notes by pursuing the Rights Offering (see Notes 8 and 9 to the financial statements).As part of an amendment to the Hale Securities Purchase Agreement entered into in August of 2011, the Company was released from its obligation to pursue the Rights Offering and Hale was released from its obligation to “backstop” up to $3.0 million of the Rights Offering by redeeming that portion of principal of the 2010 notes for common stock of the Company.An effect of this amendment is that the Company retains $3.0 million of the Hale indebtedness, which it must service and did not expect to be subject to at the time the Hale Securities Purchase Agreement was effected.While the Company and its board believe that the amendment was in the best interests of the Company and all of its shareholders, the additional debt service negatively affects the company’s cash position. Our failure to repay the East West loan could result in substantial penalties against us, and legal action that could substantially impair our operations. On December 14, 2012, Telanetix, Inc., a Delaware corporation ("Telanetix"), entered into a Loan and Security Agreement (the "Loan Agreement") by and among itself, its direct and indirect subsidiaries (together with Telanetix, the "Borrowers"), and East West Bank ("East West"). The Loan Agreement provided the Borrowers a term loan in the principal amount of $7,500,000 with principal and interest payable on a monthly basis over four years subject to the terms of a Promissory Note by the Borrowers in favor of East West (the "East West Note").The unpaid balance of the East West Note accrues interest at a rate per annum equal tothe daily Wall Street Journal Prime Rate, as quoted in the "Money Rates" column of The Wall Street Journal (Western Edition), rounded to two decimal places, as determined by East West, plus a margin of 1.750 percentage points (the "Applicable Interest Rate"). Payments on the East West Note are as follows: (i) consecutive monthly principal payments of $125,000, beginning January 2, 2013, (ii) consecutive monthly interest payments, beginning January 2, 2013, and (iii) one principal and interest payment on December 13, 2016 of all principal and accrued interest not yet paid. Commencing the fiscal year ending December 31, 2013 and for each fiscal year thereafter, the Borrowers are obligated to make additional annual payments in respect of the East West Note equal to 25% of excess cash flow, which is defined as the Borrowers' EBITDA minus (a) cash taxes, (b) cash interest expense, (c) scheduled principal payments on the East West Note, (d) capital lease payments, (e) unfinanced capital expenditures, and (f) plus or minus changes in working capital. Upon prepayment of the East West Note, the Borrowers are required to pay a premium equal to 1% of the original amount of the East West Note amount so prepaid if such prepayment occurs during the first year of the term of the East West Note. After the first year anniversary of the East West Note, there is no prepayment penalty. The indebtedness under the East West Note is secured by a security interest and lien on substantially all of the Borrowers' assets. The Loan Agreement contains customary affirmative and negative covenants. Among the affirmative covenants is a covenant that the Borrowers will maintain the following financial ratios: (1) a quarterly Fixed Charge Coverage Ratio (as defined in the Loan Agreement) of not less than 1.25 to 1.00 through June 30, 2013, and 1.50 to 1.00 thereafter, (2) a quarterly EBITDA (as defined in the Loan Agreement) of $625,000 for Q4 2012, $725,000 for Q1 2013, and $875,000 thereafter, and (3) a maximum Senior Debt (as defined in the Loan Agreement) divided by trailing 12 months EBITDA of 2.50 to 1.00 through December 31, 2013, and 2.00 to 1.00 thereafter. 10 Table of Contents Our failure to secure registration of the common stock and maintain such registration could result in monetary damages. Under the terms of the registration rights agreement we entered into in connection with the Hale Securities Purchase Agreement, we agreed to file registration statements covering the resale of the shares of common stock we sold to Hale by specified deadlines, to have such registration statements declared effective by specified deadlines, and to maintain the effectiveness of such registration statements to permit the resale of all the share of common stock we agreed to register for resale.The registration rights agreement contains penalty provisions in the event that we fail to comply with the foregoing.For example, if we did not file the registration statement that we filed on September 30, 2010 by September 30, 2010, or if, pursuant to an amendment to the registration rights agreement, such registration statement was not declared effective by December 31, 2013, or if we fail to file other registration statements we are required to file under the terms of the registration rights agreement in a timely manner or if we fail to maintain the effectiveness of any registration statement we file under the registration rights agreement until the shares issued in our 2010 note private placement are sold or can be sold under Rule 144 without restriction or limitation (including volume restrictions) and without the requirement that the Company be in compliance with Rule 144(c)(1), then, as partial relief for the damages to any holder or registrable securities by reason of any such delay in or reduction of its ability to sell the shares of common stock, and in addition to any other remedies available to such holder, we agreed to pay liquidated damages in an amount of 1% of the aggregate purchase price of such holder’s registrable securities included in such registration statement that are then owned by such holder.Such payments are due on the date we fail to comply with our obligation and every 30th day thereafter (pro-rated for period totaling less than 30 days) until such failure is cured.The registration statements covering the resale of the common stock have not been declared effective. To date, the investor and its affiliates, have waived all initial registration statement effectiveness deadlines, and we amended the registration rights agreement to extend the registration statement effectiveness deadline to December 31, 2013. Our ability to use our net operating loss carryforwards may be limited. As of December 31, 2012, we had net operating loss carry-forwards of approximately $8.1 million, some of which, if not utilized, will begin expiring in 2013.Our ability to utilize the net operating loss carry-forwards is dependent upon generating taxable income.We have recorded a corresponding valuation allowance to offset the deferred tax assets as it is more likely than not that the deferred tax assets will not be realized.Section 382 of the U.S. Internal Revenue Code of 1986, as amended, generally imposes an annual limitation on the amount of net operating loss carryforwards that may be used to offset taxable income when a corporation has undergone significant changes in stock ownership. Risks Related to Our Business We face competition from much larger and well-established companies. We face competition from much larger and more established companies.In addition, our competition is not only from other independent VoIP providers, but also from traditional telephone companies, wireless companies, cable companies, competitive local exchange carriers and alternative voice communication providers.Some of our competitors have greater financial resources, production, sales, marketing, engineering and other capabilities with which to develop, manufacture, market and sell their products, and more experience in research and development than we have.As a result, our competitors may have greater credibility with our existing and potential customers.Further, because most of our target market is already purchasing communications services from one or more of our competitors, our success is dependent upon our ability to attract customers away from their existing providers. In addition, other established or new companies may develop or market technologies or products competitive with, or superior to, ours.We cannot assure you that our competitors will not succeed in developing or marketing technologies or products that are more effective or commercially attractive than ours or that would render our products and services obsolete.Our success will depend in large part on our ability to maintain a competitive position with our products and services. Lower than expected market acceptance of our products or services would negatively impact our business. We continue to develop and introduce new products.End-users will not begin to use our products or services unless they determine that our products and services are reliable, cost-conscious and an effective method of communication.These and other factors may affect the rate and level of market acceptance of our products and services, including: ·our price relative to competing products or services or alternative methods of communication; ·effectiveness of our sales and marketing efforts; ·perception by our targeted end-users of our systems' reliability, efficacy and benefits compared to competing technologies; ·willingness of our targeted end-users to adopt new technologies; and ·development of new products and technologies by our competitors. 11 Table of Contents If our products and services do not achieve market acceptance, our ability to achieve any level of profitability would be harmed and our stock price would be expected to decline. Price competition would negatively impact our business. Our profitability could be negatively affected as a result of competitive price pressures in the sale of unified communications products, which could cause us to reduce the price of our products or services.Any such reduction could have an adverse impact on our margins and profitability.Our competitors may also offer bundled service arrangements offering a broader product or service offering despite the technical merits or advantages of our products.Moreover, our competitors' financial resources may allow them to offer services at prices below cost or even for free to maintain and gain market share or otherwise improve their competitive positions.Any of these competitive factors could make it more difficult for us to attract and retain customers, and cause us to lower our prices in order to compete resulting in lower gross profit and lower profitability. We depend on contract manufacturers to manufacture substantially all of our hardware products, and any delay or interruption in manufacturing by these contract manufacturers would result in delayed or reduced shipments to our customers and may harm our business. We bundle certain of our services with telephone and network hardware that we acquire from third parties. We do not have long-term purchase agreements with our contract manufacturers and we depend on a concentrated group of contract manufacturers for a substantial portion of our hardware products. There can be no assurance that our contract manufacturers will be able or willing to reliably manufacture our products, in volumes, on a cost-effective basis or in a timely manner. If we cannot compete effectively for the business of these contract manufacturers, or if any of the contract manufacturers experience financial or other difficulties in their businesses, our revenue and our business could be adversely effected. In particular, if one of our contract manufacturers decides to cease doing business with us or becomes subject to bankruptcy proceedings, we may not be able to obtain any of our products made by such contract manufacturer, which could be detrimental to our business We could be liable for breaches of security on our web site, fraudulent activities of our users, or the failure of third-party vendors to deliver credit card transaction processing services. A fundamental requirement for operating an internet-based, worldwide voice communications service, and electronically billing our customers is the secure transmission of confidential information and media over public networks. Although we have developed systems and processes that are designed to protect consumer information and prevent fraudulent credit card transactions and other security breaches, failure to mitigate such fraud or breaches may adversely affect our operating results. The law relating to the liability of providers of online payment services is currently unsettled and states may enact their own rules with which we may not comply. We rely on third party providers to process and guarantee payments made by our subscribers up to certain limits, and we may be unable to prevent our customers from fraudulently receiving goods and services. Our liability risk will increase if a larger fraction of our transactions involve fraudulent or disputed credit card transactions. Any costs we incur as a result of fraudulent or disputed transactions could harm our business. In addition, the functionality of our current billing system relies on certain third-party vendors delivering services. If these vendors are unable or unwilling to provide services, we will not be able to charge for our services in a timely or scalable fashion, which could significantly decrease our revenue and have a material adverse effect on our business, financial condition and operating results. We have historically experienced losses due to subscriber fraud and theft of service and may again in the future. In the past, subscribers have obtained access to our service without paying for monthly service and international toll calls by unlawfully using our authorization codes or by submitting fraudulent credit card information. To date, such losses from unauthorized credit card transactions and theft of service have not been material. We have implemented anti-fraud procedures in order to control losses relating to these practices, but these procedures may not be adequate to effectively limit all of our exposure in the future from fraud. If our procedures are not effective, consumer fraud and theft of service could significantly decrease our revenue and have a material adverse effect on our business, financial condition and operating results. System disruptions could cause delays or interruptions of our service, which could cause us to lose customers or incur additional expenses. Our success depends on our ability to provide reliable service. Although we have designed our network service to minimize the possibility of service disruptions or other outages, our service may be disrupted by problems on our system, such as malfunctions in our software or at other facilities, overloading of our network and problems with the systems of competitors with which we interconnect, such as physical damage to telephone lines and power surges and outages. Although we have experienced isolated power disruptions and other outages for short time periods, we have not had system-wide disruptions of a sufficient duration or magnitude that had a significant impact on our customers or our business. Any significant disruption in our ability to provide reliable service could cause us to lose customers and incur additional expenses. 12 Table of Contents Business disruptions, including disruptions caused by security breaches, extreme weather, terrorism or other disasters, could harm our future operating results. The day-to-day operation of our business is highly dependent on the integrity of our communications and information technology systems, and on our ability to protect those systems from damage or interruptions by events beyond our control. Sabotage, computer viruses or other infiltration by third parties could damage our systems. Such events could disrupt our service, damage our facilities, damage our reputation, and cause us to lose customers, among other things, and could harm our results of operations. In addition, a catastrophic event could materially harm our operating results and financial condition. Catastrophic events could include a terrorist attack on the United States, or major natural disasters, extreme weather, earthquake, fire, or similar event that affects our central offices, corporate headquarters, network operations center or network equipment. We believe that communications infrastructures, such as the one on which we rely, may be vulnerable in the case of such an event, and our markets, which are metropolitan markets, or Tier 1 markets, may be more likely to be the targets of terrorist activity. We may experience delays in introducing products or services to the market and our products or services may contain defects which could seriously harm our results of operations. We may experience delays in introducing new or enhanced products or services to the market.Such delays, whether caused by factors such as unforeseen technology issues or otherwise, could negatively impact our sales revenue in the relevant period.In addition, we may terminate new product, service or enhancement development efforts prior to any introduction of a new product, service or enhancement.Any delays for new offerings currently under development or any product defect issues or product recalls could adversely affect the market acceptance of our products or services, our ability to compete effectively in the market, and our reputation, and therefore, could lead to decreased sales and could harm our results of operations. It may be difficult for us to identify the source of the problem when there is a network problem. We must successfully integrate our services with products from third party vendors and carriers.When a network problem occurs, it may be difficult for us to identify its source.This may result in the loss of market acceptance of our products and we may incur expenses in connection with any necessary corrections. Decreasing telecommunications rates may diminish or eliminate our competitive pricing advantage in the VoIP business. Telecommunications rates in the markets in which we do business have and may continue to decrease, which may eliminate the competitive pricing advantage of our services.Customers who use our services to benefit from our current pricing advantage may switch to other providers if such pricing advantage diminishes.Further, continued rate decreases by our competitors may require us to lower our rates, which will reduce or possibly eliminate any gross profit from our services. We rely on third party network service providers for certain aspects of our VoIP business. Rather than deploying our own network, we leverage the infrastructure of third party service providers to provide telephone numbers, public switched telephone network, or ‘PSTN,’ call termination and origination services, and local number portability for our customers.Though this has lowered our operating costs in the short term, it has also reduced our operating flexibility and ability to make timely service changes.If any of the third party service providers stop providing the services on which we depend, the delay in switching the underlying services to another service provider, if available, and qualifying this new service could adversely affect our business. While we believe that we have good relationships with our current service providers, we can give no assurance that they will continue to supply cost-effective services to us in the future or that we will be successful in signing up alternative or additional providers.Although we believe we could replace our current providers, if necessary, our ability to provide service to our customers would be impacted during this timeframe, which could adversely affect our business. Our growth may be limited by certain aspects of our VoIP service. Our VoIP services are not the same in all respects as those provided by traditional telephone service providers.For example: ● In some cases, we utilize a data circuit rather than traditional wireline voice circuits to interconnect to existing customer equipment.This requires the additional use of a modem and gateway on the customer's premises, which is an unfamiliar concept for many of our customers. ● Our emergency calling services are different. ● Our customers may experience higher dropped-call rates and other call quality issues because our services depend on data networks rather than traditional voice networks and these services have more single points of failure than traditional wireline voice networks. ● Our customers cannot accept collect calls. ● Our services are interrupted in the event of a power outage or if Internet access is interrupted. 13 Table of Contents Because our continued growth depends on our target market adopting our services, our ability to adequately address significant differences through our technology, customer services, marketing and sales efforts is important.If potential customers do not accept the differences between our service and traditional telephone service, they may not subscribe to our VoIP services and our business would likely be adversely affected. Our growth in the VoIP business may be negatively affected if we are unable to improve our process for local number portability provisioning. Local number portability, which is considered an important feature by many customers, allows a customer to retain their existing telephone numbers when subscribing to our services.The customer must maintain their existing telephone service during the number transfer process.Although we are taking steps to reduce how long the process takes, currently the process of transferring numbers can take 20 business days or longer.By comparison, generally, transferring wireless telephone numbers among wireless service providers takes several hours, and transferring wireline telephone numbers among traditional wireline service providers takes a few days.The additional time our process takes is due to our reliance on third party carriers to transfer the numbers and any delay by the existing telephone service provider may contribute to the process.If we fail to reduce the amount of time the process takes, our ability to acquire new customers or retain existing customers may suffer. Our success in the VoIP business also depends on our ability to handle a large number of simultaneous calls. We expect the volume of simultaneous calls to increase significantly as our customer base grows.Our network hardware and software may not be able to accommodate this additional volume.This could result in a decreased level of operating performance, disruption of service and a loss of customers, any of which could adversely affect our business. A higher rate of customer terminations would reduce our revenue or require us to spend more money to grow our customer base in the VoIP business. We must acquire new customers on an ongoing basis to maintain our existing level of customers and revenues due to customers that terminate our service.As a result, marketing expense is an ongoing requirement of our business.If our churn rate increases, we will have to acquire even more new customers to maintain our existing revenues.We incur significant costs to acquire new customers, and those costs are an important factor inachieving future profitability.Therefore, if we are unsuccessful in retaining customers or are required to spend significant amounts to acquire new customers, our revenue could decrease and our net losses could increase. Our success also depends on third parties in our distribution channels. We currently sell our products both directly to customers and through resellers.We may not be successful in developing additional distribution relationships.Agreements with distribution partners generally provide for one-time or recurring commissions based on our list prices, and do not require minimum purchases or restrict development or distribution of competitive products.Therefore, entities that distribute our products may compete with us.In addition, distributors and resellers may not dedicate sufficient resources or give sufficient priority to selling our products.Our failure to develop new distribution channels, the loss of a distribution relationship or a decline in the efforts of a reseller or distributor could adversely affect our business.In the past the Company has entered into promising distribution agreements with retail distributors that cater to the business markets we target, only to experience disappointing result, and there can be no assurance that future promising distribution efforts will turn out to be successful. We need to retain key personnel to support our products and ongoing operations. The development and marketing of our products will continue to place a significant strain on our limited personnel, management, and other resources.Our future success depends upon the continued services of our executive officers and other key employees who have critical industry experience and relationships that we rely on to implement our business plan.The loss of the services of any of our officers or key employees could delay the development and introduction of, and negatively impact our ability to sell our products which could adversely affect our financial results and impair our growth.We currently do not maintain key person life insurance policies on any of our employees. 14 Table of Contents Risks Relating to Our Industry We face risks associated with our products and services and their development, including new product or service introductions and transitions. The communications market is going through a period of rapid technological changes and frequent introduction of new and enhanced products, a recent example is Skype for business, which may result in products or services that are superior to ours.To compete successfully in this market, we must continue to design, develop, manufacture, and sell new and enhanced products and services that provide increasingly higher levels of performance and reliability at lower cost and respond to customer expectations.Our success in designing, developing, manufacturing, and selling such products and services will depend on a variety of factors, including: • our ability to timely identify new technologies and implement product design and development; • the scalability of our software products; and • our ability to successfully implement service features mandated by federal and state law. If we are unable to anticipate or keep pace with changes in the marketplace and the direction of technological innovation and customer demands, our products or services may become less useful or obsolete and our operating results will suffer.Additionally, properly addressing the complexities associated with compatibility issues, sales force training, and technical and sales support are also factors that may affect our success. Because the communications industry is characterized by competing intellectual property, we may be sued for violating the intellectual property rights of others. The communications industry is susceptible to litigation over patent and other intellectual property rights.Determining whether a product infringes a patent involves complex legal and factual issues, and the outcome of patent litigation actions is often uncertain.We have not conducted an extensive search of patents issued to third parties, and no assurance can be given that third party patents containing claims covering our products, parts of our products, technology or methods do not exist, have not been filed, or could not be filed or issued. As previously reported, on November 11, 2011, the Company was named as a defendant in a lawsuit, Klausner Technologies, Inc. v. AccessLine Communications Corporation (Case number 6;11-cv-586) filed in the Federal District Court for the Eastern District of Texas.The case alleges patent infringement and seeks unspecified damages and other relief.On September 3, 2012 this case was settled upon terms that do and will not have a material effect upon the Company or its operations. From time to time, we have received, and may continue to receive in the future, notices of claims of infringement, or potential infringement, of other parties' proprietary rights.If we become subject to a patent infringement or other intellectual property lawsuit and if the relevant patents or other intellectual property were upheld as valid and enforceable and we were found to infringe or violate the terms of a license to which we are a party, we could be prevented from selling our products unless we could obtain a license on reasonable terms or were able to redesign the product to avoid infringement.If we were unable to obtain a license or successfully redesign our products, we might be prevented from selling our products.If there is an allegation or determination that we have infringed the intellectual property rights of a third party, we may be required to pay damages, or a settlement or ongoing royalties.In these circumstances, we may be unable to sell our products at competitive prices or at all, our business and operating results could be harmed and our stock price may decline. Inability to protect our proprietary technology would disrupt our business. We rely in part on patent, trademark, copyright, trade secret law, and nondisclosure agreements to protect our intellectual property in the United States and abroad.As of December 31, 2012, we had two patents relating to telecommunications and security.We cannot provide any assurance that these patents or any patents that we may secure in the future will be sufficient to provide commercial advantage for our products.We may not be able to protect our proprietary rights in the United States or abroad, and competitors may independently develop technologies that are similar or superior to our technology, duplicate our technology or design around any patent of ours.Moreover, litigation may be necessary in the future to enforce our intellectual property rights.Such litigation could result in substantial costs and diversion of management time and resources and could adversely affect our business. 15 Table of Contents Our VoIP products must comply with industry standards, which are evolving. Market acceptance of VoIP is, in part, dependent upon the adoption of industry standards so that products from various manufacturers can interoperate.Currently, industry leaders do not agree on which standards should be used for a particular application, and the standards continue to change.Our VoIP telephony products rely significantly on communication standards (e.g., SIP and MGCP) and network standards (e.g., TCP/IP and UDP) to interoperate with equipment of other vendors.As standards change, we may have to modify our existing products or develop and support new versions of our products.The failure of our products and services to comply, or delays in compliance, with industry standards could delay or interrupt production of our VoIP products or harm the perception and adoption rates of our service, any of which would adversely affect our business. Future regulation of VoIP services could limit our growth. The VoIP industry may be subject to increased regulation.In addition, established telecommunication companies may devote substantial lobbying efforts to influence the regulation of the VoIP industry in a manner that is contrary to our interests.Increased regulation and additional regulatory funding obligations at the federal and state level could require us to either increase the retail price for our VoIP services, which would make us less competitive, or absorb such costs, which would decrease our profit margins. Our emergency and 911 calling services differ from those offered by traditional telephone service providers and may expose us to significant liability in the VoIP business. Traditional telephone service providers route emergency calls over a dedicated infrastructure directly to an emergency services dispatcher in the caller's area. Generally, the dispatcher automatically receives the caller's phone number and location information. Our 911 service, where offered, operates in a similar manner. However, the only location information that our 911 service can transmit to an emergency service dispatcher is the information that our customers have registered with us. A customer's registered location may be different from the customer's actual location at the time of the call, and the customer, in those instances, would have to verbally inform the emergency services dispatcher of his or her actual location at the time of the call. The operation of our 911 service may vary depending on the specific location of the customer. In some areas, emergency calls are delivered with the caller's address or callback number.In other areas the emergency call may be delivered without the caller’s address or callback number. In some cases calls may be delivered to a call center that is run by a third-party provider, and the call center operator will coordinate connecting the caller to the appropriate Public Safety Answering Point or emergency services provider and providing the customer's service location and phone number to those local authorities. In late July 2008, the "New and Emerging Technologies 911 Improvement Act of 2008" was enacted.This law provides public safety, interconnected VoIP providers and others involved in handling 911 calls the same liability protections when handling 911 calls from interconnected VoIP users as from mobile or wired telephone service users. We do not know what effect this law will have on our 911 solution at this time. Also, we may be exposed to liability for 911 calls made prior to the adoption of this new law although we are unaware of any such liability. Delays our customers encounter when making emergency services calls and any inability of the answering point to automatically recognize the caller's location or telephone number can result in life threatening consequences. In addition, if a customer experiences an internet or power outage or network failure, the customer will not be able to reach an emergency services provider using our services. Customers may attempt to hold us responsible for any loss, damage, personal injury or death suffered as a result of any failure of our 911 services and, unlike traditional wireline and wireless telephone providers, with the exception of the 2008 Act mentioned above, we know of no other state or federal provisions that currently indemnify or limit our liability for connecting and carrying emergency 911 phone calls over IP networks. If we fail to comply with FCC regulations requiring us to provide E911 services, we may be subject to significant fines or penalties in the VoIP business. In May 2005, the FCC required VoIP providers that interconnect with the PSTN to provide E911 service.On November 7, 2005, the Enforcement Bureau of the FCC issued a notice stating the information required to be submitted to the FCC in E911 compliance letters due by November 28, 2005.In this notice, the Enforcement Bureau stated that, although it would not require providers that had not achieved full E911 compliance by November 28, 2005 to discontinue the provision of VoIP services to any existing customers, it did expect that such providers would discontinue marketing VoIP services, and accepting new customers for their services, in all areas where they are not transmitting 911 calls to the appropriate PSAP in full compliance with the FCC's rules.On November 28, 2005, we filed our E911 compliance report.On March 12, 2007, we received a letter from the Enforcement Bureau requesting that we file an updated E911 Status Report no later than April 11, 2007.On April 11, 2007, we responded to the FCC and indicated that (i) 95.4% of our VoIP subscribers receive 911 service in full compliance with the FCC’s rules, (ii) we do not accept new VoIP customers in areas where it is not possible to provide 911 service in compliance with the FCC rules, (iii) we currently serve only a very small number of existing subscribers in areas where we have not yet deployed a 911 network solution that is fully compliant with the FCC’s regulations and were provisioned with new service after November 28, 2005, and (iv) we have procedures in place to ensure that no new subscribers are being provisioned in non-compliant areas. 16 Table of Contents The FCC may determine that services we may offer based on nomadic emergency calling do not satisfy the requirements of its VoIP E911 order because, in some instances, a nomadic emergency calling solution may require that we route an emergency call to a national emergency call center instead of connecting subscribers directly to a local PSAP through a dedicated connection and through the appropriate selective router.The FCC may issue further guidance on compliance requirements in the future that might require us to disconnect those subscribers not receiving access to emergency services in a manner consistent with the VoIP E911 order.The effect of such disconnections, monetary penalties, cease and desist orders or other enforcement actions initiated by the FCC or other agency or task force against us could have a material adverse effect on our financial position, results of operations, cash flows or business reputation.On June 1, 2007, the FCC released a Notice of Proposed Rulemaking in which they tentatively conclude that all VoIP service providers that allow customers to use their service in more than one location (nomadic VoIP service providers) must utilize an automatic location technology that meets the same accuracy standards which apply to providers of commercial mobile radio services (mobile phone service providers).The outcome of this proceeding cannot be determined at this time and we may or may not be able to comply with any such obligations that may be adopted.At present, we currently have no means to automatically confirm the physical location of a subscriber if the service is such that the subscriber is connected via the Internet.The FCC's VoIP E911 order has increased our cost of doing business and may adversely affect our ability to deliver our service to new and existing customers in all geographic regions or to nomadic customers who move to a location where emergency calling services compliant with the FCC's mandates are unavailable.We cannot guarantee that emergency calling service consistent with the VoIP E911 order will be available to all of our subscribers.The FCC's current VoIP E911 order, follow-on orders or clarifications, or their impact on our customers due to service price increases or other factors, could have a material adverse impact on our business, financial position and results of operations. Our inability to comply with the requirements of federal law enforcement agencies could adversely affect our VoIP business. Broadband Internet access services and VoIP services are subject to Communications Assistance for Law Enforcement Act or CALEA.Currently, our CALEA solution is fully deployed in our network.However, we could be subject to an enforcement action by the FCC or law enforcement agencies for any delays related to meeting, or if we fail to comply with, any current or future CALEA obligations.Such enforcement actions could subject us to fines, cease and desist orders, or other penalties, any of which could adversely affect our business. Our inability to comply with the requirements of federal and other regulations related to customer proprietary network information could adversely affect our VoIP business. We are subject to the customer proprietary network information, or CPNI, rules. CPNI includes information such as the phone numbers called by a consumer; the frequency, duration, and timing of such calls; and services purchased by the consumer, such as call waiting, call forwarding, and caller ID.Under the current rules, generally, except in connection with providing existing services to a customer, carriers may not use CPNI without customer consent.We do not currently use our customer's CPNI in a manner which would require us to obtain consent, but if we do in the future, we will be required to adhere to specific CPNI rules. If we fail to comply with any current or future CPNI rules, we could be subject to enforcement action or other penalties, any of which could adversely affect our business. Our VoIP business may suffer if we fail to comply with funding requirements of state or federal funds, or if our customers cancel service due to the impact of these price increases to their service. Currently, VoIP providers must contribute to the federal USF (“Universal Service Fund”)].There is a risk that states may attempt to assert state USF contribution requirements and other state and local charges.In addition, VoIP providers are subject to Section 225 of the Communications Act, which requires contribution to the TRS (“Telecom Relay Service”) fund and requires VoIP providers to offer 711 abbreviated dialing for access for persons with hearing and speech disabilities to relay services.Although we contribute to the TRS fund, we have not yet implemented a solution for the 711 abbreviated dialing requirement.We cannot predict the impact of these types of obligations on our business or our ability to comply with them.We will likely pass these additional costs on to our customers and the impact of this price increase or our inability to recoup our costs or liabilities or other factors could adversely affect our business.We may be subject to enforcement actions if we are not able to comply with these new requirements. We may be subject to liabilities for past telecom taxes, sales taxes, surcharges and fees. We collect telecom taxes, sales taxes, surcharges and fees from our customers.The amounts collected from our customers are remitted to the proper authorities.While we believe we have collected and remitted appropriately, it is possible that substantial claims for back taxes may be asserted against us, which could adversely affect our business financial condition or operating results.In addition, future expansion of our service, along with other aspects of our evolving business, may result in additional tax obligations.One or more taxing authorities may seek to impose sales, use or other tax collection obligations on us.We have received inquiries or demands from numerous state authorities and may be subjected to audit at any time.A successful assertion by one or more taxing authorities that we should collect sales, use or other taxes on the sale of our services could result in substantial tax liabilities for past sales, could decrease our ability to compete with traditional telephone companies, and could adversely affect our business. 17 Table of Contents Our ability to offer new VoIP services outside the United States is subject to the local regulatory environment. The regulations and laws applicable to the VoIP market outside the United States are various and often complicated and uncertain.Because of our relationship with certain resellers, some countries may assert that we are required to register as a provider in their country.The failure by us, our customers or our resellers to comply with applicable laws and regulations could adversely affect our business. Risks Related to the Market for Our Common Stock We may experience significant fluctuations in the market price of our common stock. Our stock is typically thinly traded, and, accordingly, the market price of our common stock may experience significant fluctuations.These fluctuations may be unrelated or out of proportion to our operating performance, and could harm our stock price.Any negative change in the public's perception of the prospects of companies that employ similar technology or sell into similar markets could also depress our stock price, regardless of our actual results. The market price of our common stock may be significantly affected by a variety of factors, including: ·failure of or delay in closing of the Merger ·announcements of new products, product enhancements, new services or service enhancements by us or our competitors; ·announcements of strategic alliances or significant agreements by us or by our competitors; ·technological innovations by us or our competitors; ·quarterly variations in our results of operations; ·acquisition of one of our competitors by a significantly larger company; ·general market conditions or market conditions specific to technology industries; ·sales of large blocks of our common stock; and ·domestic and international macroeconomic factors. Hale owns a majority of our stock and has the right to appoint a majority of our directors, which ownership and board control gives them significant influence over our business. As of December 31, 2012, we had 5,120,102 shares of common stock outstanding.Hale owns approximately 85% of our outstanding common stock.Accordingly, Hale has control over the outcome of matters submitted to our stockholders for approval, including the election of directors.Hale’s significant ownership also could affect the market price of our common stock by, for example, preventing a change in corporate control by impeding a merger, consolidation, takeover or other business combination involving us, or discouraging a potential acquirer from attempting to acquire us.In addition, Hale has the right to appoint three members to our five member board of directors. If we determine that we need to raise additional capital to fund our business plan, we may, issue additional shares of common stock or securities convertible, exchangeable or exercisable into common stock, which could further result in substantial dilution to current stockholders. No arrangements for any such offering exist, and no assurance can be given concerning the terms of any future offering or that we will be successful in issuing common stock or other securities at all.If adequate funds are not available, we may not be able to continue our operations or implement our planned additional research and development activities, any of which would adversely affect our results of operations and financial condition. We have never paid dividends on our common stock, and we do not anticipate paying any dividends in the foreseeable future. We have paid no cash dividends on our common stock to date.In addition, we are currently restricted from paying any dividends on our common stock under the terms of the East West loan agreement.Even absent such restriction, we currently intend to retain our future earnings, if any, to fund the development and growth of our business.In addition, the terms of any future debt or credit facility, if any, may preclude us from paying dividends.As a result, capital appreciation, if any, of our common stock will be our stockholders’ sole source of potential gain for the foreseeable future. 18 Table of Contents Our common stock is quoted on the OTC Bulletin Board, which may be detrimental to investors. Our common stock is currently quoted on the OTC Bulletin Board.Stocks quoted on the OTC Bulletin Board generally have limited trading volume and exhibit a wide spread between the bid/ask quotation.Accordingly, you may not be able to sell your shares quickly or at the quoted market price if trading in our stock is not active. Our common stock is subject to penny stock rules. Our common stock is subject to Rule 15g-1 through 15g-9 under the Exchange Act, which imposes certain sales practice requirements on broker-dealers who sell our common stock to persons other than established customers and "accredited investors" (generally, individuals with a net worth in excess of $1,000,000, excluding the value of such person’s primary residence, or annual incomes exceeding $200,000 (or $300,000 together with their spouse)).For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale.This rule adversely affects the ability of broker-dealers to sell our common stock and purchasers of our common stock to sell their shares of such common stock.Additionally, our common stock is subject to the SEC regulations for "penny stock."Penny stock includes any non-NASDAQ equity security that has a market price of less than $5.00 per share, subject to certain exceptions.The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule set forth by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock.This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock.The regulations also require that monthly statements be sent to holders of penny stock which disclose recent price information for the penny stock and information of the limited market for penny stocks.These requirements adversely affect the market liquidity of our common stock. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Our corporate offices are located at 11th Street, Suite 200 in Bellevue, Washington 98004, where we lease approximately 32,568 square feet of office space.The lease term, which began on January 1, 2008, expiring on March 1, 2013, was amended and extended through August 31, 2014 and the average monthly rental payment including utilities and operating expenses for the facility is approximately $31,889 per month. We believe the leased facility is in good condition and adequate to meet our current and anticipated requirements. ITEM 3. LEGAL PROCEEDINGS From time to time and in the course of business, we may become involved in various legal proceedings seeking monetary damages and other relief.The amount of the ultimate liability, if any, from such claims cannot be determined.However, in the opinion of our management, there are no legal claims currently pending or threatened against us that would be likely to have a material adverse effect on our financial position, results of operations or cash flows. As previously reported onNovember 1, 2011, the Company was named a defendant in a lawsuit, Klausner Technologies, Inc. v. AccessLine Communications Corporation (Case number 6:11-cv-586) filed in the Federal District Court for the Eastern District of Texas.The case alleges patent infringement and seeks unspecified damages and other relief.On September 30, 2012 this case was settled upon terms that do and will not have a material effect upon the Company or its operations. ITEM 4. NONE 19 Table of Contents PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the OTC Bulletin Board under the symbol "TNIX."The OTC Bulletin Board is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities.The OTC Bulletin Board securities are traded by a community of market makers that enter quotes and trade reports. The following table sets forth the high and low bid prices per share of our common stock by the OTC Bulletin Board for the periods indicated as reported on the OTC Bulletin Board. For the year ended December 31, 2012 High Low Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ For the year ended December 31, 2011 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ The quotes represent inter-dealer prices, without adjustment for retail mark-up, markdown or commission and may not represent actual transactions.The trading volume of our securities fluctuates and may be limited during certain periods.As a result of these volume fluctuations, the liquidity of an investment in our securities may be adversely affected. Holders of Record As of April 1, 2013, 5,120,102 shares of our common stock were issued and outstanding, and held by approximately 105 stockholders of record. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. In addition, we are restricted from paying any dividends on our common stock under the terms of our outstanding notes. Any future determination to pay dividends will be at the discretion of our board of directors and will be subject to restrictions under Delaware law for paying dividends only out of surplus or from net profits for the current or prior fiscal year. Recent Sales of Unregistered Securities On June30, 2010, we entered into a securities purchase agreement with the holders of our outstanding debentures in the principal amount of $29.6 million. Under the terms of the agreement, we repurchased all of our outstanding debentures in exchange for payment of $7.5 million in cash and the holders of our debentures exchanged all outstanding warrants they held for a total of 221,333 shares of our common stock which were issued on July2, 2010. On June30, 2010, we entered into a securities purchase agreement with affiliates of Hale Capital Management, LP pursuant to which in exchange for $10.5 million, we agreed to issue $10.5 million of senior secured notes (the 2010 notes) to Hale and 3,833,356 shares of our common stock to Hale. We issued the 2010 notes and 3,006,570 shares of common stock on July2, 2010.We issued the remaining 826,786 shares of our common stock following an amendment to our certificate of incorporation to increase our authorized capital stock. Additionally, in connection with the transaction, we issued warrants to purchase 31,152 shares of our common stock to our financial advisor.The warrants are exercisable at $2.889 per share for a period of 5 years. On July2, 2010, as a condition to the completion of the transactions with Hale, we entered into stock award agreements with our employees who had earned compensation under our senior management incentive plans that had yet to be paid.Under the terms of the stock award agreements, we issued 118,912 shares of our common stock to employees in cancellation of$343,538 of earned and unpaid incentive compensation. 20 Table of Contents None of the foregoing transactions involved any underwriters, underwriting discounts or commissions, or any public offering, and the registrant believes the transactions were exempt from the registration requirements of the Securities Act of 1933 in reliance on Section4(2)thereof and/or, with respect to the issuance of common stock upon conversion of debentures, Section3(a)(9)thereof, and the rules and regulations promulgated thereunder, as transactions by an issuer not involving a public offering.All recipients of securities disclosed above were accredited or sophisticated and either received adequate information about the registrant or had access, through their relationships with the registrant, to such information.Appropriate legends were affixed to the share certificates and instruments issued in such transactions. Equity Compensation Plans Information. The information required by this item will be contained in our Notice of Action by Written Consent of Stockholders on Schedule 14C (the “Information Statement”) to be filed with the SEC, which is expected to be filed not later than 120 days after the end of our fiscal year ended December 31, 2012, and is incorporated in this report by reference. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide the information required by this item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis is intended as a review of significant factors affecting our financial condition and results of operations for the periods indicated.The discussion should be read in conjunction with our consolidated financial statements and the notes presented herein.See "ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA." below.In addition to historical information, the following Management’s Discussion and Analysis of Financial Condition and Results of Operations contain forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those anticipated in these forward-looking statements as a result of certain factors discussed in this report.See "Forward-Looking Statements," above. Overview Business We are a cloud based IP voice services company.Our Company philosophy is built on the belief that business telecommunication need not be expensive or complicated. Through our AccessLine-branded Voice Services, we provide customers with a range of business phone services and applications that are easy to purchase, easy to install, easy to use and most importantly provide significant savings.Our customers have the ability to easily configure their service to meet the needs unique to their business.At the core of our cloud based, hosted service is our proprietary software, which is developed internally and runs on standard commercial grade servers.By delivering business phone service to the market in this manner, our Voice Services offer flexibility and ease of use to any sized business customer, at an affordable price point. AccessLine offers the following cloud based, hosted Voice over IP services: Digital Phone System (DPS), SIP Trunking Service and a la carte, individual phone services.DPS replaces a customer's existing telephone lines and phone system with a Voice over IP alternative. It is sold as a complete turn-key solution where we bundle business-class phone equipment which is manufactured by third parties, along with our reliable voice network services.This service is primarily targeted at small businesses looking for a fully integrated solution that does not require expert assistance to install or manage.SIP Trunking Service replaces high-cost telephone lines with a low cost yet high quality IP alternative.SIP Trunking is for larger businesses that already have their own on premise equipment (PBX) and is targeted at those businesses with large calling volumes looking for cost effective alternatives to traditional carrier offerings. SIP Trunking Service can support businesses with hundreds to thousands of employees. AccessLine-branded services also offer a la carte phone services and features including conferencing calling services, find-me and follow-me services, toll-free services, and automated attendant service.Each a la carte service can be purchased individually through AccessLine’s various websites.All services include easy-to-use web interfaces for simple management and customizations. Our revenues principally consist of: monthly recurring fees, activation, and usage fees from the communication services and solutions outlined above. There are some ancillary one time equipment charges associated with our DPS solution. Recent Developments Our overriding objective is to grow revenue while achieving operating profitability and generating cash from operations.In 2012 we addressed this objective through the growth in our core voice businesses. 21 Table of Contents We experienced growth in revenue and gross profit for our AccessLine division in both 2012 and 2011. We increased revenue during 2012 through, in part, increased efficiency in our advertising and also through our success in selling our SIP Trunking Service through direct and agent channels. Our Digital Phone Service continues to grow month over month.We increased our year-to-date gross profit through our continued progress in optimizing our network configuration. Agreement and Plan of Merger On January 18, 2013, Intermedia Holdings, Inc., a Delaware corporation (“Parent”), Sierra Merger Sub Co., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and Telanetix, Inc., a Delaware corporation (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Merger Sub will merge with and into the Company, with the Company continuing as the surviving corporation and a wholly owned subsidiary of Parent (the “Merger”). The aggregate consideration to be paid by Parent and Merger Sub in the Merger for all of the outstanding equity interests of the Company, including securities convertible into shares of the Company’s common stock, par value $0.0001 per share (the “Company Common Stock”), is approximately $41.5 million, minus the sum of (i) the amount (if any) by which the Transaction Expenses (as defined in the Merger Agreement) exceed $2,525,000, (ii) the amount (if any) by which the Regulatory Expenses (as defined in the Merger Agreement) exceed $200,000(as so adjusted, the “Merger Consideration”), and certain other potential adjustments described below.The Merger Consideration will also be increased by the proceeds of certain warrant and option exercises, if any, occurring between the date of the Merger Agreement and the closing of the Merger. At the effective time of the Merger, each share of Company Common Stock issued and outstanding immediately prior to the effective time of the Merger, other than (i)shares held in the treasury of the Company and shares owned by Parent, Merger Sub, or any subsidiary of Parent or the Company (which shares will be cancelled) and (ii)shares that are, as of immediately prior to the effective time of the Merger, owned by stockholders who have perfected and not withdrawn a demand for, or lost their right to, appraisal pursuant to Section262 of the Delaware General Corporation Law with respect to such shares, will be converted into the right to receive an amount in cash equal to the Per Share Merger Consideration.The Merger Agreement defines “Per Share Merger Consideration” as the Merger Consideration divided by the Fully Diluted Share Number (as defined in the Merger Agreement).We originally estimated the Per Share Merger Consideration to be approximately $7.40, however, due to increases in certain Transaction Expenses and Regulatory Expenses, primarily due to regulatory issues and complexities of the transaction, we currently estimate the Per Share Merger Consideration to be in the range of $7.33 to $7.27.Please note that this estimate of the Per Share Merger Consideration reflects currently available information and does not include additional Transaction Expenses or Regulatory Expenses that may be incurred in connection with regulatory reviews and stockholder matters.If expenses beyond what is currently estimated are required, there are likely to be further downward adjustments to the Per share Merger Consideration, which expenses and adjustments are more fully described in the Merger Agreement.The Merger Consideration is subject to decrease in certain circumstances described above, and also may be decreased for amounts, if any, placed in escrow to cover certain matters that arise, if any, prior to the Merger closing, up to a maximum aggregate amount of $5,000,000, or for Merger Consideration held back under certain circumstances.The Company’s senior and subordinated debt will be paid in full in connection with the closing of the Merger, which payments will not affect the amount of Merger Consideration. Each (i) outstanding option to purchase shares of Company Common Stock (a “Company Stock Option”) and granted under any stock option plan to which the Company or any of its subsidiaries is a party, whether or not then exercisable and (ii)outstanding warrant to purchase shares of Company Common Stock (a “Company Warrant”) shall, as of the effective time of the Merger, be cancelled, and the holder thereof shall be entitled to the right to receive, without any interest thereon, an amount in cash payable immediately following the cancellation of such Company Stock Option or Company Warrant, as the case may be, equal to (i)the number of shares of Company Common Stock subject to the Company Stock Option or Company Warrant, as the case may be, in each case, as of immediately prior to the effective time of the Merger and (ii)the difference (if any) between (x)the Per Share Merger Consideration and (y)the per share exercise price with respect to such Company Stock Option or Company Warrant, as the case may be. The completion of the Merger is subject to the satisfaction or waiver of certain conditions, including, among other things, the approval of the Merger by the Federal Communications Commission and applicable state public service or public utility commissions or other similar state regulatory bodies, and the adoption and approval of the Merger Agreement by the Company’s stockholders, which was effected on January 19, 2013 by the written consent of the holders of 4,358,942 shares of Company Common Stock, or approximately 85.1% of the outstanding shares entitled to cast a vote with respect to the adoption and approval of the Merger Agreement.Parent’s and Merger Sub’s obligations to consummate the Merger are not subject to a financing condition; provided, that Parent's and Merger Sub'sobligations to close the Merger are subject to certain caps on liability set forth in the Merger Agreement. The Merger Agreement contains customary termination provisions, including, without limitation, that the Merger Agreement may be terminated by either the Company or Parent if the Merger has not been consummated by the close of business on August 16, 2013 (which date may be extended to October 15, 2013 in certain limited circumstances), other than due to the failure of the terminating party to fulfill its obligations under the Merger Agreement. The Merger Agreement requires the Company to pay a $2,000,000 termination fee to Parent under certain limited circumstances.In addition, the Merger Agreement requires Parent to pay a $5,250,000 termination fee to the Company under certain limited circumstances. 22 Table of Contents The Merger Agreement contains customary representations and warranties made by the Company, Parent and Merger Sub. In addition, the Company has agreed to various covenants in the Merger Agreement, including, among other things, covenants to continue to conduct its business in the ordinary course and in accordance with past practices and not to take certain actions prior to the closing of the Merger without the prior consent of Parent. The foregoing description of the terms of the Merger Agreement are not complete and are qualified in their entirety by reference to the Merger Agreement, a copy of which is attached as Exhibit 2.1 to this Current Report on Form 8-K and incorporated herein by reference.The Merger Agreement has been attached to provide investors with information regarding its terms. It is not intended to provide any other factual information about the Company or Parent. In particular, the assertions embodied in the representations and warranties contained in the Merger Agreement are qualified by information in a confidential Disclosure Schedule provided by the Company to Parent in connection with the signing of the Merger Agreement. The confidential Disclosure Schedule contains information that modifies, qualifies and creates exceptions to the representations and warranties set forth in the Merger Agreement. Moreover, certain representations and warranties in the Merger Agreement were used for the purpose of allocating risk between the Company and Parent rather than establishing matters as facts. Accordingly, you should not rely on the representations and warranties in the Merger Agreement as characterizations of the actual state of facts about the Company or Parent. Loan Agreement On December 14, 2012, Telanetix, Inc., a Delaware corporation ("Telanetix"), entered into a Loan and Security Agreement (the "Loan Agreement") by and among itself, its direct and indirect subsidiaries (together with Telanetix, the "Borrowers"), and East West Bank ("East West"). The Loan Agreement provided the Borrowers a term loan in the principal amount of $7,500,000 with principal and interest payable on a monthly basis over four years subject to the terms of a Promissory Note by the Borrowers in favor of East West (the "East West Note"). The unpaid balance of the East West Note accrues interest at a rate per annum equal tothe daily Wall Street Journal Prime Rate, as quoted in the "Money Rates" column of The Wall Street Journal (Western Edition), rounded to two decimal places, as determined by East West, plus a margin of 1.750 percentage points (the "Applicable Interest Rate"). Payments on the East West Note are as follows: (i) consecutive monthly principal payments of $125,000, beginning January 2, 2013,(ii) consecutive monthly interest payments, beginning January 2, 2013, and (iii) one principal and interest payment on December 13, 2016 of all principal and accrued interest not yet paid. Commencing the fiscal year ending December 31, 2013 and for each fiscal year thereafter, the Borrowers are obligated to make additional annual payments in respect of the East West Note equal to 25% of excess cash flow, which is defined as the Borrowers' EBITDA minus (a) cash taxes, (b) cash interest expense, (c) scheduled principal payments on the East West Note, (d) capital lease payments, (e) unfinanced capital expenditures, and (f) plus or minus changes in working capital. Upon prepayment of the East West Note, the Borrowers are required to pay a premium equal to 1% of the original amount of the East West Note amount so prepaid if such prepayment occurs during the first year of the term of the East West Note. After the first year anniversary of the East West Note, there is no prepayment penalty. The indebtedness under the East West Note is secured by a security interest and lien on substantially all of the Borrowers' assets. The Loan Agreement contains customary affirmative and negative covenants. Among the affirmative covenants is a covenant that the Borrowers will maintain the following financial ratios: (1) a quarterly Fixed Charge Coverage Ratio (as defined in the Loan Agreement) of not less than 1.25 to 1.00 through June 30, 2013, and 1.50 to 1.00 thereafter, (2) a quarterly EBITDA (as defined in the Loan Agreement) of $625,000 for Q4 2012, $725,000 for Q1 2013, and $875,000 thereafter, and (3) a maximum Senior Debt (as defined in the Loan Agreement) divided by trailing 12 months EBITDA of 2.50 to 1.00 through December 31, 2013, and 2.00 to 1.00 thereafter. " Refinancing of Note Obligations On December 14, 2012, using proceeds of the term loan evidenced by the Loan Agreement and East West Note, Senior Secured Notes ofTelanetix (and guaranteed by the other Borrowers) respectively in favor of HCP-TELA, LLC ("HCP"), EREF-TELA, LLC ("EREF"), and CBG-TELA, LLC ("CBG")(collectively, the "Lenders") in the original aggregate principal amount of $10,500,000 (collectively, the "2010 Notes") purchased by the Lenders pursuant to that certain Securities Purchase Agreement, dated as of June 30, 2010, by and among Telanetix and the Lenders, were paid in full.In connection with the payment in fullof the 2010 Notes, which contractually were not prepayable, an Event of Default Redemption Price (as defined in each 2010 Note) was required to be paid. Accordingly, on December 14, 2012, the Borrowers executed and delivered Subordinated Promissory Notes to the Lenders in the aggregate original principal amount of $1,726,659.72 (collectively, the "Subordinated Notes"). The unpaid balance of the Subordinated Notes accrues interest at the Applicable Interest Rate. The principal and all accrued and unpaid interest under the Subordinated Notes are to be paid on the earliest of (a) June 14, 2017, (b) the date of the acceleration of the Subordinated Notes in accordance with the terms of the Subordinated Notes, and (c) the date of the payment in full of all obligations under the East West Note. The obligations of the Borrowers under the Subordinated Notes are secured by security interests in substantially all of the Borrowers' assets, with HCP serving as collateral agent for the Lenders, which were granted pursuant to a Security Agreement dated December 14, 2012 between the Borrowers and HCP, as collateral agent for the Lenders (the "Security Agreement"). The Security Agreement contains many of the same affirmative and negative covenants as the Loan Agreement, but does not contain any financial covenants. 23 Table of Contents As a condition precedent to East West making the term loan discussed above, the Lenders and HCP, as collateral agent for the Lenders, were required to enter into a Subordination and Intercreditor Agreement (the "Subordination Agreement") with East West (which was acknowledged by the Borrowers)pursuant to which the Borrowers' obligations to the Lenders under the Subordinated Notes (and all liens and security interests granted by the Borrowers to secure those obligations) were subordinated to the obligations of the Borrowers to East West (and all liens and security interests granted by the Borrowers to secure the obligations of the Borrowers to East West). Under the Subordination Agreement, payments cannot be made or received under the Subordinated Notes, the Lenders cannot commence any action to collect on the obligations under the Subordinated Notes, and the Lenders and HCP, as collateral agent, cannot take any Enforcement Action (as defined in the Subordination Agreement) with respect to their collateral until the East West obligations are paid in full. Debenture Repurchase On June 30, 2010, we entered into a securities purchase agreement with the holders of our outstanding debentures in the principal amount of $29.6 million.Under the terms of the agreement, we repurchased all of our outstanding debentures in exchange for payment of $7.5 million in cash, the holder of the debentures exchanged all outstanding warrants they held for shares of our common stock and we issued to such holder an additional number of shares of our common stock, such that the holder collectively and beneficially owned approximately 221,333 shares of our common stock immediately following the completion of the transactions contemplated by the agreement.We paid $7.5 million from the proceeds of our senior secured note private placement described below. After giving effect to the transactions contemplated by the debenture repurchase described above and the transactions contemplated by the senior secured note private placement described below, we issued $10.5 million of the 2010 notes outstanding and all our previously issued debentures, which had a principal balance of $29.6 million, were cancelled. Senior Secured Notes Private Placement On June 30, 2010, we entered into a securities purchase agreement(the “Hale Securities Purchase Agreement”) with affiliates of Hale Capital Management, LP (collectively, “Hale”) pursuant to which in exchange for $10.5 million, the Company issued to Hale $10.5 million of senior secured notes (the “2010 notes”), and 3,833,356 shares of its common stock.The carrying value assigned to the debt and equity was based on the relative fair value of each component as determined by a third party valuation specialist.The allocation between debt and equity resulted in a $5.7 million debt discount which will be amortized over the term of the 2010 notes using the effective interest method.A summary of the material terms of the 2010 notes, as amended,is set forth in Note 5 – 2010 Notes, below. Under the terms of the Hale Securities Purchase Agreement, the Company agreed to conduct a rights offering.In connection with the rights offering, depending on the amount of capital it raised, the Company and Hale agreed that the Company would either redeem up to $3.0 million of principal of the 2010 notes or that Hale would exchange up to $3.0 million of principal of the 2010 notes for shares of the Company’s common stock.As discussed below the Company has cancelled the rights offering and no longer has any obligation to conduct the same. In August 2011, the independent directors of the Company approved, and the Company and Hale entered into a settlement agreement, pursuant to which (1) Hale released the Company from any obligation to conduct the rights offering, and (2) the Company released Hale from its “backstop” obligation to convert up to $3.0 million of the 2010 notes into common stock.As a result of the amendment, the original principal amount of the 2010 notes outstanding remained at approximately $10.5 million, plus accrued interest that was accrued to principal through December 31, 2012.In addition, under the settlement agreement, Hale granted the Company the right to defer cash payment of the interest on up to $3.0 million of principal (plus associated “PIK Interest”) through June 30, 2012 and to have any such amounts added to principal.The Company’s scheduled payment obligation under the 2010 notes, including accrued interest, will average approximately $343,000 per month through December 31, 2012.On December 14, 2012 the senior secured notes were paid in full. The Company agreed to a number of provisions in the Hale Securities Purchase Agreement that protect Hale’s investment, including: Most Favored Nation.For so long as the 2010 notes are outstanding and until Hale ceases to own ten percent of our outstanding common stock, if we (i) issue debt on terms that are more favorable than the terms of the 2010 notes, or (ii) issue common stock, preferred stock, equivalents or any other equity security on terms more favorable than those set out in the Hale Securities Purchase Agreement, then the terms of the 2010 notes and/or theHale Securities Purchase Agreement shall automatically be amended such that Hale receives the benefit of the more favorable terms. Right of First Refusal.For so long as the 2010 notes are outstanding and until Hale ceases to own ten percent of our outstanding common stock, Hale shall have a right of first refusal on any subsequent placement that we make of common stock or common stock equivalents or any securities convertible into or exchangeable or exercisable for shares of our common stock. 24 Table of Contents Fundamental Transactions.For so long as the 2010 notes are outstanding and thereafter for as long as any of the Hale purchasers continue to own 20% of the common stock that they purchased under the Hale Securities Purchase Agreement, we cannot effect a transaction in which we consolidate or merge with another entity, convey all or substantially all of our assets, permit another person or group to acquire more than 50% of our voting stock, or reorganize or reclassify our common stock without the consent of a majority in interest of the Hale purchasers.Additionally, we cannot effect such a transaction without obtaining the foregoing requisite consent if such transaction would trigger the most favored nation provision in the Hale Securities Purchase Agreement described above or if such transaction would otherwise involve the issuance of any equity securities or the incurrence of debt at a price that is less than the price paid in connection with the transaction consummated pursuant under the Hale Securities Purchase Agreement. Post Closing Adjustment Shares.If at any time prior to July 2, 2012, we are required to make payment on certain identified contingent liabilities up to an aggregate amount of $464,831, then we will issue additional shares of common stock to Hale, such that the total percentage ownership of our fully diluted common stock immediately after the payment of such liabilities will equal the same percentage ownership that Hale would have had if the contingent payable had been paid prior to the closing under the Hale Securities Purchase Agreement.To date $464,831 of these contingent liabilities have been incurred as expenses.Accordingly, in April 2011 we issued to Hale and additional 225,576 shares of our common stock under the terms of the Hale Securities Purchase Agreement.As anticipated in our quarterly report on Form 10-Q for the quarter ended September 30, 2012, on November 16, 2012 we issued to Hale the remaining 300,004 shares of common stock as final settlement of the contingent liabilities. On December 14, 2012, Telanetix satisfied and discharged all of its obligations under the 2010 Notes, and the 2010 Notes were cancelled. Registration Rights Agreement In connection with the Hale Securities Purchase Agreement, the Company entered into a registration rights agreement with Hale pursuant to which the Company agreed to file a registration statement with the SEC for the resale of the shares issued and issuable to Hale under the Hale Securities Purchase Agreement.The Company filed that registration statement on September 30, 2010.The registration rights agreement contains penalty provisions in the event that the Company failed to secure the effectiveness of that registration statement by November 29, 2010, fails to file other registration statementsthe Company is required to file under the terms of the registration rights agreement in a timely manner or if the Company fails to maintain the effectiveness of any registration statement it is required to file under the terms of the registration rights agreement until the shares issued to Hale are sold or can be sold under Rule 144 without restriction or limitation (including volume restrictions) and without the requirement that the company be in compliance with Rule 144 (c)(1).In the event of any such failure, and in addition to other remedies available to Hale, the Company agreed to pay Hale as liquidated damages an amount equal to 1% of the purchase price for the share to be registered in such registration statement.Such payments are due on the date we fail to comply with our obligation and every 30th day thereafter (pro- rated for periods totaling less than 30 days) until such failure is cured.The registration statement covering the resale of the shares issued to Hale has not been declared effective.As part of the settlement discussed above, Hale and the Company have agreed to amend the term “Initial Effectiveness Deadline” set forth in Section 1(o) of the Registration Rights Agreement to read in its entirety as follows “Initial Effectiveness Deadline”December 31, 2012. Impact of Debenture Repurchase and Senior Secured Note Private Placement In connection with the Hale Securities Purchase Agreement the Company received gross proceeds of $10.5 million.The Company incurred expenses of $1.5 million in connection with the transaction contemplated by the Hale Securities Purchase Agreement, resulting in net proceeds of approximately $9.0 million.We used $7.5 million of these proceeds to repurchase our outstanding debentures and allotted the remaining $1.5 million for working capital purposes, including advertising and distribution programs for our Digital Phone Service products. Merriman Curhan Ford acted as our financial advisor in the transaction and we paid them a fee of $682,500 in connection with the transaction.We also issued Merriman Curhan Ford warrants to purchase 31,152 shares of our common stock.The warrants are exercisable at $2.889 per share for a period of 5 years. Stock Award Agreements As a condition to the completion of the transactions contemplated by the Hale Securities Purchase Agreement, on July 2, 2010, the Company entered into stock award agreements with our employees who had earned compensation under our senior management incentive plans that had yet to be paid.The stock award agreements were entered into to eliminate all accrued and unpaid incentive compensation owed to those employees.Under the terms of the stock award agreements, each employee received 30% of his or her accrued incentive compensation in cash, which amounts are being withheld to pay applicable withholding taxes, and the balance in unregistered shares of or common stock, calculated on the basis of one share being issued for every $2.889 of incentive compensation owed.In the aggregate, we paid $147,230 in cash and we issued 118,912 shares of our common stock to employees in cancellation of $490,768 of earned and unpaid incentive compensation. 25 Table of Contents Rights Offering Under the terms of the Hale Securities Purchase Agreement, the Company agreed to conduct a rights offering pursuant to which we would distribute at no charge to holders of our common stock non-transferable subscription rights to purchase up to an aggregate 1,038,414 shares of common stock at a subscription price of $2.889 per share.Under the terms of the 2010 notes, the Company agreed to use the gross proceeds of the rights offering to redeem an aggregate of up to $3.0 million of principal amount of the 2010 notes.To the extent the gross proceeds of the rights offering were less than $3 million, the Company and Hale agreed that Hale would exchange the principal amount to be redeemed (up to $3.0 million) for shares of our common stock at an exchange price equal to the subscription price of the subscription rights.The Company paid Hale an aggregate of $60,000 in consideration for the foregoing.In addition, the Company agreed to pay Hale upon completion of the rights offering an amount of cash equal to the accrued and unpaid interest in respect of the principal amount of the senior secured notes redeemed or exchanged for shares of common stock in connection with the rights offering.As discussed below the Company has cancelled the rights offering and related obligations. In August 2011, the independent directors of the Company approved, and the Company and Hale entered into a settlement agreement, pursuant to which (1) Hale released the Company from any obligation to conduct the rights offering, and (2) the Company released Hale from its “backstop” obligation to convert up to $3.0 million of the 2010 notes into common stock.As a result of the amendment, the original principal amount of the 2010 notes outstanding remained at approximately $10.5 million, plus accrued interest that was accrued to principal through December 31, 2012.In addition, under the settlement agreement, Hale granted the Company the right to defer cash payment of the interest on up to $3.0 million of principal (plus associated “PIK Interest”) through June 30, 2012 and to have any such amounts added to principal.The Company’s scheduled payment obligation under the 2010 notes, including accrued interest, will average approximately $343,000 per month through December 31, 2012.On December 14, 2012 the senior secured notes were paid in full. Outlook During 2012 our focus has been on driving our core business of next generation VoIP services including our Digital Phone Service and our SIP Trunking Service.Our network infrastructure is scalable and capable of supporting significant additional services, without substantial capital expenditure.As we generate additional revenues, we can distribute the fixed costs elements of our business over a greater revenue base, and increase gross profit. During 2012, we continued the growth of our Digital Phone Service and our SIP Trunking Service which grew by 53 percent over revenues for those products during the same period in 2011.Digital Phone Service and our SIP Trunking Service will continue to be core to growth of our revenues going forward.Efforts are being made to expand the related distribution channels to increase penetration into these markets and increase revenues. Ifwe can continue to generate revenue and gross profit in our Digital Phone Service and SIP Trunking Service products consistent with our growth in 2012 and we maintain control of our operating expenses, we believe that our existing capital, taking into account the effect of the two transactions that recapitalized our debt, will be sufficient to finance our operations for at least the next 12 months. However, the uncertainties related to the global economic slowdown and the disruption in the financial markets has impacted our visibility of our business outlook. Weakening economic conditions may result in decreased demand for our products.In addition, we have limited financial resources.Significant unforeseen decreases in revenues or increases in operating costs could impact our ability to fund our operations.We do not currently have any sources of credit available to us.See “Liquidity and Capital Resources” below. Results of Operations Year Ended December 31, 2012 Compared with Year Ended December 31, 2011 Revenues, Cost of Revenues and Gross Profit Fiscal Year Ended December 31, Increase Dollars Percent Revenues $ $ $ % Cost of revenues % Gross profit % % % 26 Table of Contents Net revenues for 2012 were $31.9 million, an increase of $3.1 million, or 11.0%, over 2011. The increase in revenues is due to our continued success in selling our SIP Trunking Service through direct and agent channels, and strong growth in our Digital Phone Service products as well as our High Volume Services. We expect revenue growth in all three offerings to continue to be strong in 2013.The increases in our core revenue, SIP Trunking Digital Phone Service and high Volume Service revenues more than offset any declines in revenue of our legacy products. Cost of revenues for 2012 were $12.7 million, an increase of $3.1 million, or 7.5%, over 2011.Cost of revenues increased primarily due to the growth in our revenue. Gross profit for 2012 was $19.1 million, an increase of $2.3 million, or 13.4%, over 2011.Gross profit percentage was 60.1% for 2012 compared to 58.8% in 2011.The increase in gross profit is primarily due to the growth in revenue in our Digital Phone Service and SIP Trunking Service product lines, which have higher margins than our otherproduct offerings.We expect gross profit to be in the high 50 to 60 percent range in 2013. Net loss from continuing operations at December 31, 2012 was $6.2 million, or a loss of $1.28 per share, compared to net loss from continuing operations of $5.3 million, or $1.12 per share at December 31, 2011. Selling and Marketing Expenses Selling and marketing expenses for 2012 were $6.8 million, a decrease of $0.1 million, or 2.2% over 2011.The decrease was primarily due to a decrease in advertising and sales commissions. We anticipate that selling and marketing expenses for 2013 will be higher than those incurred in 2012 as we increase our marketing programs as part of our effort to increase market share and to promote our Digital Phone Service product line. General and Administrative Expenses General and administrative expenses for 2012 were $8.9 million, an increase of $1.2 million or 15.3%, over2011.The increase was attributable to bonus accrual, transaction related expenses, and stock option expense related to the refinancing. Research, Development and Engineering Expenses Research, development and engineering expenses for 2012 were $2.0 million as compared to $1.9 million in 2011.The increase is primarily a result of an increase in our staffing. Depreciation Expense We recorded $0.6 million of depreciation expense in both 2012 and 2011. Amortization of Purchased Intangibles We recorded $1.8 million of amortization expense in 2012, a decrease of 19.1% as compared to $2.2 million in 2011 related to the amortization of intangible assets acquired in the AccessLine acquisition.The decrease was related to customer related intangibles being fully amortized. Impairment of Intangibles We do not amortize goodwill and intangible assets with indefinite useful lives.However, we do review these assets for impairment at least annually. We test goodwill for impairment using a two-step process. The first step is a screen for potential impairment, while the second step measures the amount of the impairment, if any. Other intangible assets with finite useful lives consist primarily of developed technology and customer relationships. These intangibles are amortized on the straight-line basis over the expected period of benefit which range from five to ten years. Long-lived assets, including developed technology and customer relationships, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by comparing the carrying amount of the asset to future undiscounted net cash flows expected to be generated by the asset.If an asset is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of that asset exceeds the fair value of that asset.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. We determined that goodwill, intangible assets and other long-lived assets were not impaired at December 31, 2012 and December 31, 2011. 27 Table of Contents Interest Expense Interest expense for 2012 was $5.2 million, an increase of $2.0 million, as compared to $3.2 million in2011.Interest expense includes stated interest, amortization of note discounts, amortization of deferred financing costs, and interest on capital leases.Interest expense increased in 2012 primarily as a result of the December 2012 refinancing in which a penalty was incurred on the 2010 Notes payoff and the writing down of the original issue discount.The East West Note accrues interest at a rate per annum equal tothe daily Wall Street Journal Prime Rate, as quoted in the "Money Rates" column of The Wall Street Journal (Western Edition), rounded to two decimal places, as determined by East West, plus a margin of 1.75 percentage points Provision for Income Taxes Provision for income taxes for the year ended December 31, 2012 and 2011 was$0.0 million and an expense benefit of $0.1 million, respectively.In October 2010, the State of California revised its laws to suspend the use of net operating loss carryovers for the 2010 and 2011 years.As of December 31, 2012, we had net operating loss carryforwards (“NOL’s”), net of section 382 limitations, of approximately $8.1 million, some of which, if not utilized, will begin expiring in the 2016. Our ability to utilize the NOL carryforwards is dependent upon generating taxable income. We recognize interest accrued and penalties related to unrecognized tax benefits in tax expense. During the years ended December 31, 2012 and 2011, we recognized no interest and penalties. Liquidity and Capital Resources Our cash balance as of December 31, 2012 was $1.2 million.At that time, we had accounts receivable of $1.7 million and a working capital deficit of $3.9 million. However, current liabilities include certain items that will likely settle without future cash payments or otherwise not require significant expenditures by the Company including: deferred revenue of $1.1 million (primarily deferred up front customer activation fees), and accrued vacation of $0.5 million. The aforementioned items represent $1.6 million of total current liabilities as of December 31, 2012. We do not anticipate being in a positive working capital position in the near future.However, if we continue to generate revenue and gross profit consistent with our growth in 2012 and maintain control of our variable operating expenses, we believe that our existing capital, together with anticipated cash flows from operations, will be sufficient to finance our operations through at least January 1, 2014. However, based on our projected 2013 results and, if necessary, our ability to reduce certain variable operating expenses, we believe that our existing capital, together with anticipated cash flows from operations, will be sufficient to finance our operations through December 31, 2013. Cash generated by continuing operations during 2012 was $3.4 million. This was primarily the result of non-cash charges including amortization of intangible assets of $1.8 million; amortization of note discounts of $2.5 million; depreciation expense of $2.5 million (which includes depreciation expense of $1.9 million in cost of sales); non-cash interest of $1.8 million; stock compensation expense of $1.0 million, and deferred financing costs of $0.1 million.This was offset by the loss generated from operations of $6.2 million and the remaining $0.1 million of cash as used by the changes in working capital. Net cash used by investing activities during 2012 was $0.6 million, which consisted of purchases of property and equipment. Net cash used by financing activities was $3.5 million during 2012, $10.4 million was related to payments on the 2010 Notes, $6.5 million was related to the East West refinancing, $1.0 million was related to debt proceeds, and $0.6 million was used for payments on our capital leases. The East West loan is secured by a lien on all of our assets, and the terms of such notes restrict our ability to borrow funds, pledge our assets as security for any such borrowing or raise additional capital by selling shares of capital stock or other equity or debt securities, without their consent. If our cash reserves prove insufficient to sustain operations, we plan to raise additional capital by selling shares of capital stock or other equity or debt securities. However, there are no commitments or arrangements for future financings in place at this time, and we can give no assurance that such capital will be available on favorable terms or at all.We may need additional financing thereafter until we can achieve profitability.If we cannot, we will be forced to curtail our operations or possibly be forced to evaluate a sale or liquidation of our assets.Any future financing may involve substantial dilution to existing investors. In December of 2012, we refinanced the balance of our term debt in connection with our “2010 notes”. The Loan Agreement provided the Company a term loan in the principal amount of $7,500,000 with principal and interest payable on a monthly basis over four years subject to the terms of a Promissory Note by the Company in favor of East West Bank (the "East West Note").In connection with the East West Note, we entered into a revolving line of credit of up to $1M based on the Company’s eligible accounts receivable. 28 Table of Contents Commitments and Contingencies Leases We have non-cancelable operating and capital leases for corporate facilities and equipment.The leases expire through February 20, 2015 and include certain renewal options.Rent expense under the operating leases totaled $1.5 million and $1.6 million for the years ended December 31, 2012 and 2011, respectively Future minimum rental payments required under non-cancelable operating and capital leases are as follows for the years ending December 31: Operating Leases Capital Leases $ $ Total minimum lease payments $ Less amount representing interest ) Present value of minimum lease payments Less current portion ) $ Loan Agreement On December 14, 2012, Telanetix, Inc., a Delaware corporation ("Telanetix"), entered into a Loan and Security Agreement (the "Loan Agreement") by and among itself, its direct and indirect subsidiaries (together with Telanetix, the "Borrowers"), and East West Bank ("East West"). The Loan Agreement provided the Borrowers a term loan in the principal amount of $7,500,000 with principal and interest payable on a monthly basis over four years subject to the terms of a Promissory Note by the Borrowers in favor of East West (the "East West Note"). The unpaid balance of the East West Note accrues interest at a rate per annum equal tothe daily Wall Street Journal Prime Rate, as quoted in the "Money Rates" column of The Wall Street Journal (Western Edition), rounded to two decimal places, as determined by East West, plus a margin of 1.750 percentage points (the "Applicable Interest Rate"). Payments on the East West Note are as follows: (i) consecutive monthly principal payments of $125,000, beginning January 2, 2013,(ii) consecutive monthly interest payments, beginning January 2, 2013, and (iii) one principal and interest payment on December 13, 2016 of all principal and accrued interest not yet paid. Commencing the fiscal year ending December 31, 2013 and for each fiscal year thereafter, the Borrowers are obligated to make additional annual payments in respect of the East West Note equal to 25% of excess cash flow, which is defined as the Borrowers' EBITDA minus (a) cash taxes, (b) cash interest expense, (c) scheduled principal payments on the East West Note, (d) capital lease payments, (e) unfinanced capital expenditures, and (f) plus or minus changes in working capital. Upon prepayment of the East West Note, the Borrowers are required to pay a premium equal to 1% of the original amount of the East West Note amount so prepaid if such prepayment occurs during the first year of the term of the East West Note. After the first year anniversary of the East West Note, there is no prepayment penalty. The indebtedness under the East West Note is secured by a security interest and lien on substantially all of the Borrowers' assets. The Loan Agreement contains customary affirmative and negative covenants. Among the affirmative covenants is a covenant that the Borrowers will maintain the following financial ratios: (1) a quarterly Fixed Charge Coverage Ratio (as defined in the Loan Agreement) of not less than 1.25 to 1.00 through June 30, 2013, and 1.50 to 1.00 thereafter, (2) a quarterly EBITDA (as defined in the Loan Agreement) of $625,000 for Q4 2012, $725,000 for Q1 2013, and $875,000 thereafter, and (3) a maximum Senior Debt (as defined in the Loan Agreement) divided by trailing 12 months EBITDA of 2.50 to 1.00 through December 31, 2013, and 2.00 to 1.00 thereafter. " Aggregate annual principal payments of long-term debt for the period ending December 31: Loan Agreement $ Total payments $ 29 Table of Contents Repayment of Note Obligations On December 14, 2012, using proceeds of the term loan evidenced by the Loan Agreement and East West Note, Senior Secured Notes ofTelanetix (and guaranteed by the other Borrowers) respectively in favor of HCP-TELA, LLC ("HCP"), EREF-TELA, LLC ("EREF"), and CBG-TELA, LLC ("CBG")(collectively, the "Lenders") in the original aggregate principal amount of $10,500,000 (collectively, the "2010 Notes") purchased by the Lenders pursuant to that certain Securities Purchase Agreement, dated as of June 30, 2010, by and among Telanetix and the Lenders, were paid in full.In connection with the payment in fullof the 2010 Notes, which contractually were not prepayable, an Event of Default Redemption Price (as defined in each 2010 Note) was required to be paid. Accordingly, on December 14, 2012, the Borrowers executed and delivered Subordinated Promissory Notes to the Lenders in the aggregate original principal amount of $1,726,659.72 (collectively, the "Subordinated Notes"). The unpaid balance of the Subordinated Notes accrues interest at the Applicable Interest Rate. The principal and all accrued and unpaid interest under the Subordinated Notes are to be paid on the earliest of (a) June 14, 2017, (b) the date of the acceleration of the Subordinated Notes in accordance with the terms of the Subordinated Notes, and (c) the date of the payment in full of all obligations under the East West Note. The obligations of the Borrowers under the Subordinated Notes are secured by security interests in substantially all of the Borrowers' assets, with HCP serving as collateral agent for the Lenders, which were granted pursuant to a Security Agreement dated December 14, 2012 between the Borrowers and HCP, as collateral agent for the Lenders (the "Security Agreement"). The Security Agreement contains many of the same affirmative and negative covenants as the Loan Agreement, but does not contain any financial covenants. As a condition precedent to East West making the term loan discussed above, the Lenders and HCP, as collateral agent for the Lenders, were required to enter into a Subordination and Intercreditor Agreement (the "Subordination Agreement") with East West (which was acknowledged by the Borrowers)pursuant to which the Borrowers' obligations to the Lenders under the Subordinated Notes (and all liens and security interests granted by the Borrowers to secure those obligations) were subordinated to the obligations of the Borrowers to East West (and all liens and security interests granted by the Borrowers to secure the obligations of the Borrowers to East West). Under the Subordination Agreement, payments cannot be made or received under the Subordinated Notes, the Lenders cannot commence any action to collect on the obligations under the Subordinated Notes, and the Lenders and HCP, as collateral agent, cannot take any Enforcement Action (as defined in the Subordination Agreement) with respect to their collateral until the East West obligations are paid in full. Minimum Third Party Network Service Provider Commitments We have a contract with a third party network service provider that facilitates interconnectivity with a number of third party network service providers.The contract contains a minimum usage guarantee of $0.2 million per monthly billing cycle and expires in July 2013.The cancellation terms are a 90 day written notice prior to the then current term expiring. Critical Accounting Policies Involving Management Estimates and Assumptions Our discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements.The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and equity and disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include those related to the allowance for doubtful accounts; valuation of inventories; valuation of goodwill, intangible assets and property and equipment; valuation of stock based compensation expense, the valuation of warrants and conversion features; and other contingencies.On an on-going basis, we evaluate our estimates.We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results could differ from those estimates under different assumptions or conditions. The following is a discussion of certain of the accounting policies that require management to make estimates and assumptions where the impact of those estimates and assumptions may have a substantial impact on our financial position and results of operations. Internally Developed Software: The Company capitalizes payroll and related costs that are directly attributable to the design, coding, and testing of the Company's software developed for internal use.The Company capitalized $0.5 million related to the development of internal use software during the years ended December 31, 2012 and 2011, respectively.Internally developed software costs, which are included in property and equipment, are amortized on a straight-line basis over an estimated useful life of two years.Amortization of these costs was $0.5 million for the years ended December 31, 2012 and 2011, respectively. 30 Table of Contents Goodwill: Goodwill is not amortized but is regularly reviewed for potential impairment.The identification and measurement of goodwill impairment involves the estimation of the fair value of our reporting units.The estimates of fair value of reporting units are based on the best information available as of the date of the assessment, which primarily incorporate management assumptions about expected future cash flows.Future cash flows can be affected by changes in industry or market conditions or the rate and extent to which anticipated synergies or cost savings are realized with newly acquired entities. Impairment of Long-Lived Assets: Purchased intangible assets with finite lives are amortized using the straight-line method over the estimated economic lives of the assets, which range from five to ten years.Purchased intangible assets determined to have indefinite useful lives are not amortized.Long-lived assets, including intangible assets with finite lives, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Determination of recoverability is based on an estimate of undiscounted future cash flows resulting from the use of the asset and its eventual disposition.Measurement of an impairment loss for long-lived assets that management expects to hold and use is based on the fair value of the asset.Long-lived assets to be disposed of are reported at the lower of carrying amount or fair value less costs to sell. Revenue Recognition: Revenues from continuing operations are derived primarily from monthly recurring fees, which are recognized over the month the service is provided, activation fees, which are deferred and recognized over the estimated life of the customer relationship, and fees from usage which are recognized as the service is provided. Income Taxes: We account for income taxes using the asset and liability method, which recognizes deferred tax assets and liabilities, determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to affect taxable income.Valuation allowances are established to reduce deferred tax assets when, based on available objective evidence, it is more likely than not that the benefit of such assets will not be realized.In addition, FASB guidance requires us to recognize in the consolidated financial statements only those tax positions determined to be more likely than not of being sustained. Stock Based Compensation: We measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award.That cost is recognized in the Consolidated Statement of Operations over the period during which the employee is required to provide service in exchange for the award – the requisite service period.No compensation cost is recognized for equity instruments for which employees do not render the requisite service.The grant-date fair value of employee performance based share options and similar instruments is estimated using option-pricing models adjusted for the unique characteristics of those instruments. Recent Accounting Pronouncements See “Note 1 – Description of Business and Summary of Significant Accounting Policies” of the Notes to Consolidated Financial Statements included in "Item 8. Financial Statements and Supplementary Data" of Part II of this report. Off-Balance Sheet Arrangements We did not have any off-balance sheet arrangements as of the year ended December 31, 2012, nor do we have any as of April 1, 2013. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide the information required by this item. 31 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following consolidated financial statements are included beginning on page F-1 of this report: Page Report of Independent Registered Public Accounting Firms F-1 Consolidated Balance Sheets as of December 31, 2012 and 2011 F-2 Consolidated Statements of Operations for the years ended December 31, 2012 and 2011 F-3 Consolidated Statements of Stockholders' Equity for the years ended December 31, 2012 and 2011 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2011 F-5 Notes to Consolidated Financial Statements F-6 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our disclosure controls and procedures are designed to provide reasonable assurances that material information related to our company is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Our Chief Executive Officer and Chief Financial Officer have determined that as of December 31, 2012, our disclosure controls were effective at that "reasonable assurance" level. Management's Annual Report on Internal Controls over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over our financial reporting.Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Based on our evaluation under that framework, our management concluded that our internal control over financial reporting was effective as of December 31, 2012. This annual report does not include an attestation report of the company's registered public accounting firm regarding internal control over financial reporting.Management's report was not subject to attestation by the company's registered public accounting firm pursuant to temporary rules of the SEC that permit the company to provide only management's report in this annual report. Our management, including our Chief Executive Officer and Chief Financial Officer, does not expect that our disclosure controls or internal controls over financial reporting will prevent all errors or all instances of fraud.A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system's objectives will be met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within our company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls.The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and any design may not succeed in achieving its stated goals under all potential future conditions.Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures.Because of the inherent limitation of a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Changes In Internal Controls over Financial Reporting. No changes were made in our internal control over financial reporting (as defined in Rules 13a-15(f)and 15d-15(f)of the Exchange Act) during our most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. 32 Table of Contents PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Identification of Directors. The information under the caption "Election of Directors," appearing in the Information Statement to be filed within 120 days after the end of our fiscal year end is incorporated herein by reference. Identification of Executive Officers. The information under the caption "Certain Information with Respect to Executive Officers," appearing in the Information Statement is incorporated herein by reference. Compliance with Section 16(a) of the Exchange Act. The information under the caption "Compliance with Section 16(a) of the Exchange Act," appearing in the Information Statement is incorporated herein by reference. Code of Ethics. The information under the caption "Code of Ethics" appearing in the Information Statement is incorporated herein by reference. Audit Committee. The information under the caption "Information Regarding the Board and its Standing Committees," appearing in the Information Statement is incorporated herein by reference. ITEM 11. EXECUTIVE COMPENSATION The information under the heading "Executive Compensation and Other Information" appearing in the Information Statement is incorporated herein by reference. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The information under the heading "Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters" appearing in the Information Statement is incorporated herein by reference. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The information under the heading "Certain Relationships and Related Transactions and Director Independence," appearing in the Information Statement is incorporated herein by reference. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES The information under the heading "Principal Accountant Fees and Services," appearing in the Information Statement is incorporated herein by reference. 33 Table of Contents PART IV ITEM 15. EXHIBITS,FINANCIAL STATEMENT SCHEDULES (a)Documents filed as part of this Report: (1) Financial Statements—all consolidated financial statements of the Company as set forth under Item 8, on page 35 of this Report. (2) Financial Statement Schedules— As a smaller reporting company we are not required to provide the information required by this item. (3) Exhibits Exhibit No. Description 3.1(a) Certificate of Incorporation (1) 3.1(b) Amendment to Certificate of Incorporation dated June17, 2009 (1a) 3.1(c)* Amendment to Certificate of Incorporation dated May 31, 2011 Bylaws, as amended (5) Form of senior secured notes issued on July2, 2010 (8) 10.1# Telanetix, Inc. 2005 Equity Incentive Plan (1a) 10.2(a)# Doug Johnson Employment Agreement dated April28, 2008 (4) 10.2(b)# Amendment No.1 to Employment Agreement with Douglas N. Johnson dated July1, 2009 (6) 10.3(a)# J. Paul Quinn Employment Agreement dated April28, 2008 (3) 10.3(b)# Amendment No.1 to Employment Agreement with J. Paul Quinn dated July1, 2009 (6) 10.4# Form of Indemnification Agreement for directors, officers and key employees of Telanetix, Inc. (4) Securities Purchase Agreement between Telanetix, Inc. and Mike Venditte dated October27, 2009 (7) Securities Purchase Agreement dated June30, 2010, by and among Telanetix, Inc., a Delaware corporation, and the holders of debentures identified therein (8) Securities Purchase Agreement dated June30, 2010, by and among Telanetix, Inc., a Delaware corporation, and the purchasers identified therein (8) Registration Rights agreement dated July2, 2010, by and among Telanetix, Inc., a Delaware corporation, and the purchasers identified therein. (8) Pledge and Security Agreement dated July2, 2010, by and among Telanetix, Inc., a Delaware corporation, all of its subsidiaries and the holders of the senior secured notes issued on July2, 2010 (8) Guaranty dated July2, 2010, issued by the subsidiaries of Telanetix, Inc., a Delaware corporation (8) 10.12# Stock Award Agreement between Telanetix, Inc., a Delaware corporation, and Douglas N. Johnson (8) 10.13# Stock Award Agreement between Telanetix, Inc., a Delaware corporation, and J. Paul Quinn (8) 10.14# Telanetix, Inc. 2010 Stock Incentive Plan (8) 10.15# Form of Nonqualified Stock Option Agreement issued under the Telanetix, Inc. 2010 Stock Incentive Plan (8) Form of Letter Agreement dated July1, 2010, between Telanetix, Inc., a Delaware corporation, and directors designated by HCP-TELA, LLC (8) 10.17# Letter Agreement dated February 4, 2011, between Telanetix, Inc. and Rob Cain (10) 10.18# Telanetix, Inc. 2010 Stock Incentive Program, as amended and Form of Nonqualified Stock Option Agreement for awards granted under Telanetix, Inc. 2010 Stock Incentive Program, as amended (11) 10.19# Confidential Settlement Agreement dated July 8, 2011, between Telanetix, Inc. and J. Paul Quinn (12) 10.20# Letter Agreement dated July 11, 2011, between Telanetix, Inc. and Paul C. Bogonis (13) Settlement Agreement between Telanetix, Inc. and EREF-TELA, HCP-TELA, and CBG-TELA LLA with respect to withdrawal of Rights Offering (14) 10.22# Letter Agreement dated November 9, 2011 between Telanetix, Inc. and Rob Cain (15) Statement re Computation of Per Share Earnings (9) 34 Table of Contents Code of Business Conduct and Ethics (2) Listing of Subsidiaries (contained in Exhibit 21.1 of the registrant’s Annual Report on Form 10-K filed on March 23, 2011) 23.1* Consent of Grant Thornton LLP 31.1* Certification pursuant to Rule13a-14(a)/15d-14(a) of the Securities Exchange Act, as amended, by the Chief Executive Officer 31.2* Certification pursuant to Rule13a-14(a)/15d-14(a) of the Securities Exchange Act, as amended, by the Chief Financial Officer 32.1* Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 by the Chief Executive Officer 32.2* Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 by the Chief Financial Officer 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. # Management contract or compensatory plan or arrangement * Filed herewith Incorporated herein by reference to the registrant's Form 10-KSB filed on March31, 2006 (1a) Incorporated herein by reference to the registrant's Form 10-Q filed on August12, 2009 Incorporated herein by reference to the registrant's Form 8-K filed on June13, 2007 Incorporated herein by reference to the registrant's Form 8-K filed on May8, 2008 Incorporated herein by reference to the registrant's Form 8-K filed on June26, 2008 Incorporated herein by reference to the registrant's Form 8-K filed on April29, 2009 Incorporated herein by reference to the registrant's Form 8-K filed on July2, 2009 Incorporated herein by reference to the registrant's Form 8-K filed on November2, 2009 Incorporated herein by reference to the registrant's Form 8-K filed on July7, 2010 Included with the financial statements filed with this report Incorporated herein by reference to registrant’s Form 8-K filed on February 4, 2011 Incorporated herein by reference to registrant’s Form 8-K filed on April 22, 2011 Incorporated herein by reference to registrant’s Form 8-K filed on July 14, 2011 Incorporated herein by reference to registrant’s Form 8-K filed on July 14, 2011 Incorporated herein by reference to registrant’s Form 8-K filed on August 10, 2011 Included with the financial statement filed with this report 35 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Telanetix, Inc. (Registrant) Date:April 1, 2013 /s/ Douglas N. Johnson By: Douglas N. Johnson Title: Chief Executive Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant in the capacities and on the dates indicated. Signature Title Date /s/DOUGLAS N. JOHNSON Chief Executive Officer and Director (Principal Executive Officer) April 1, 2013 Douglas N. Johnson /s/ PAUL C. BOGONIS Chief Financial Officer (Principal Financial Officer and PrincipalAccounting Officer) April 1, 2013 Paul C. Bogonis /s/STEVEN J. DAVIS Director April 1, 2013 Steven J. Davis /s/DAVID A. RANE Director April 1, 2013 David A. Rane /s/CHARLES HALE Director April 1, 2013 Charles Hale /s/MARTIN HALE Director April 1, 2013 Martin Hale 36 Table of Contents TELANETIX, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2012 and 2011 F-2 Consolidated Statements of Operations for the years ended December 31, 2012 and 2011 F-3 Consolidated Statements of Stockholders' Equity for the years ended December 31, 2012 and 2011 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2011 F-5 Notes to Consolidated Financial Statements F-6 37 Table of Contents Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Telanetix, Inc. We have audited the accompanying consolidated balance sheets of Telanetix, Inc. and subsidiaries (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the consolidated financial position of Telanetix, Inc. and subsidiaries as of December 31, 2012 and 2011, and the consolidated results of their operations and their consolidated cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ GRANT THORNTON LLP Seattle, Washington April 1, 2013 F-1 Table of Contents TELANETIX, INC. Consolidated Balance Sheets December 31, 2012 December 31, 2011 ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Purchased intangibles, net Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of capital lease obligations Current portion of long-term debt Total current liabilities Non-current liabilities Deferred revenue, net of current portion Capital lease obligations, net of current portion Long-term accounts payable Long-term debt, net of current portion Total non-current liabilities Total liabilities Stockholders' equity (deficit) Common stock, $.0001 par value; Authorized: 8,000,000 shares;Issued and outstanding: 5,120,102 and 4,820,098 at December 31, 2012 and December 31, 2011, respectively Additional paid in capital Warrants Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents TELANETIX, INC. Consolidated Statements of Operations Years ended December 31, Revenues $ $ Cost of revenues Gross profit Operating expenses Selling and marketing General and administrative Research, development and engineering Depreciation Amortization of purchased intangibles Total operating expenses Operating loss ) ) Other income (expense) Interest income 87 Interest expense ) ) Total other expense ) ) Loss from continuing operations before taxes ) ) Income tax (expense) benefit ) Net loss $ ) $ ) Net income (loss) per share – basic and diluted Net income (loss) per share $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents TELANETIX, INC. Consolidated Statements of Stockholders' Equity (Deficit) Preferred Stock Common Stock Additional Paid-In Accumulated Shares Amount Shares Amount Capital Warrants Deficit Total Balance, December 31, 2010 — — ) Contingent Shares 23 ) — Stock based compensation Reverse stock split ) — Net loss ) ) Balance, December 31, 2011 — $ — $ ) $ Contingent Shares 30 ) — Stock based compensation Net loss ) ) Balance, December 31, 2012 — $ — $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents TELANETIX, INC. Consolidated Statements of Cash Flows Years ended December 31, Cash flows from operating activities: Net (loss) income $ ) $ ) Adjustments to reconcile net loss to cash provided by operating activities: Provision for doubtful accounts ) Depreciation (Gain) loss on disposal of fixed assets ) ) Amortization of deferred financing costs Amortization of intangible assets Stock based compensation Amortization of note discounts Non-cash interest expense Changes in assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from disposal of fixed assets Net cash used by investing activities ) ) Cash flows from financing activities: Payments on capital leases ) ) Payments on senior secured financing ) ) Proceeds from loan agreement financing — Debt proceeds — Net cash used/provided by financing activities ) ) Net decrease in cash ) ) Cash at beginning of the period Cash at end of the period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Cash paid for income taxes Non-cash investing and financing activities: Property and equipment acquired through capital leases $ $ Non-cash subordination agreement — The accompanying notes are an integral part of these consolidated financial statements. F-5 Table of Contents TELANETIX, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Description of Business and Summary of Significant Accounting Policies Description of Business: We are a cloud based IP voice services company.Our Company philosophy is built on the belief that business telecommunication need not be expensive or complicated. Through our AccessLine-branded Voice Services, we provide customers with a range of business phone services and applications that are easy to purchase, easy to install, easy to use and most importantly provide significant savings.Our customers have the ability to easily configure their service to meet the needs unique to their business.At the core of our cloud based, hosted service is our proprietary software, which is developed internally and runs on standard commercial grade servers.By delivering business phone service to the market in this manner, our Voice Services offer flexibility and ease of use to any sized business customer, at an affordable price point. AccessLine offers the following cloud based, hosted Voice over IP services: Digital Phone System (DPS), SIP Trunking Service and a la carte, individual phone services.DPS replaces a customer's existing telephone lines and phone system with a Voice over IP alternative. It is sold as a complete turn-key solution where we bundle business-class phone equipment which is manufactured by third parties, along with our reliable voice network services.This service is primarily targeted at small businesses looking for a fully integrated solution that does not require expert assistance to install or manage.SIP Trunking Service replaces high-cost telephone lines with a low cost yet high quality IP alternative.SIP Trunking is for larger businesses that already have their own on premise equipment (PBX) and is targeted at those businesses with large calling volumes looking for cost effective alternatives to traditional carrier offerings. SIP Trunking Service can support businesses with hundreds to thousands of employees. AccessLine-branded services also offer a la carte phone services and features including conferencing calling services, find-me and follow-me services, toll-free services, and automated attendant service.Each a la carte service can be purchased individually through AccessLine’s various websites.All services include easy-to-use web interfaces for simple management and customizations. Our revenues principally consist of: monthly recurring fees, activation, and usage fees from the communication services and solutions outlined above. There are some ancillary one time equipment charges associated with our DPS solution. Liquidity: We had an accumulated deficit of $41.6 million as of December 31, 2012, and incurred a net loss of $6.2 million during the year ended.At December 31, 2012, we had cash of $1.2 million, accounts receivable of $1.7 million and a working capital deficit of $4.4 million. However, current liabilities include certain items that will likely settle without future cash payments or otherwise not require significant expenditures by the Company including: deferred revenue of $1.1 million (primarily deferred up front customer activation fees) and accrued vacation of $0.5 million. The aforementioned items represent $1.6 million of total current liabilities as of December 31, 2012. We do not anticipate being in a positive working capital position in the near future.However, based on our projected 2013 results and, if necessary, our ability to reduce certain variable operating expenses, we believe that our existing capital, together with anticipated cash flows from operations, will be sufficient to finance our operations through at least January 1, 2014. If our cash reserves prove insufficient to sustain operations, we plan to raise additional capital by selling shares of capital stock or other equity or debt securities.However, there are no commitments or arrangements for future financings in place at this time, and we can give no assurance that such capital will be available on favorable terms or at all.We may need additional financing thereafter until we can achieve profitability.If we cannot, we will be forced to curtail our operations or possibly be forced to evaluate a sale or liquidation of our assets.Any future financing may involve substantial dilution to existing investors. In addition, if our cash flows from operations are not sufficient to make interest payments owed on the East West loan in cash in 2013 or we are unable to make the payments due on the East West loan in 2013 through maturity in 2016, we would be in default under such loan agreement.If this were to occur, we would need to evaluate other equity financing opportunities, the proceeds of which could be used to make interest payment and/or repay the East West loan.If we do not pay the East West loan in accordance with its terms, the holder of such notes would be entitled to have the right to foreclose on all of our assets pursuant to the terms of the security agreement we entered into with East West bank and they would have the right to take possession of our assets and operate our business. Further, a monthly penalty calculated as one percent of all of the Hale shares purchase price could be imposed if the Company is unable to register the Hale shares.We are actively pursuing the registration process, however, at this time we anticipate that a significant number of the Hales shares will remain unregistered as of December 31, 2012. As such, we may need to seek a waiver from Hale or incur the aforementioned penalties. While we have successfully obtained waivers in the past we can give no assurance that additional waivers will be available. F-6 Table of Contents Principles of Accounting and Consolidation: These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America.The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated. Use of Estimates: The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and equity and disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include those related to the allowance for doubtful accounts; valuation of inventories; valuation of goodwill, intangible assets and property and equipment; valuation of stock based compensation expense, the valuation of warrants and conversion features; and other contingencies.On an on-going basis, the Company evaluates its estimates.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results could differ from those estimates under different assumptions or conditions. On June 1, 2011, the Company effected a 1 for 75 reverse stock split of its authorized common stock and preferred stock. As a result, the number of shares of common stock outstanding has been adjusted retrospectively to reflect the reverse stock split in all periods presented. Also, the exercise price and the number of common shares issuable under the Company’s share-based compensation plans and the authorized and issued share capital have been adjusted retrospectively to reflect the reverse stock split. Reclassifications: Certain prior year amounts have been reclassified to conform to the current year’s presentation.The reclassifications had no effect on previously reported net loss. Cash and Cash Equivalents: The Company considers all highly liquid investments with original or remaining maturities of 90 days or less at the time of purchase to be cash equivalents. Accounts Receivable and Allowance for Doubtful Accounts: Sales are made to approved customers on an open account basis, subject to established credit limits, and generally, no collateral is required.Accounts receivable are stated at the amount management expects to collect. The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of the Company’s customers to make required payments.The Company reviews its allowance for doubtful accounts at least quarterly by assessing individual accounts receivable over a specific aging and amount, and all other balances on a pooled basis based on historical collection experience. Delinquent account balances are written-off after management has determined that the likelihood of collection is remote. The Company has recorded an allowance for doubtful accounts of $0.1 million and $0.1 million at December 31, 2012 and 2011, respectively. Inventories: Inventories, which consist primarily of finished goods, are valued at the lower of cost or market with cost computed on a first-in, first-out (FIFO) basis.Consideration is given to obsolescence, excessive levels, deterioration and other factors in evaluating net realizable value.The Company records write downs for excess and obsolete inventory equal to the difference between the cost of inventory and the estimated net realizable value based upon assumptions about future product life-cycles, product demand and market conditions, which totaled $0.1 millionand $0.1 million in 2012 and 2011, respectively. F-7 Table of Contents Property and Equipment: Property and equipment are stated at cost less accumulated depreciation and amortization.Depreciation is provided using the straight-line method over the estimated useful lives of the assets.Estimated useful lives are two to seven years.Amortization of leasehold improvements is computed using the straight-line method over the shorter of the remaining lease term or the estimated useful lives of the assets.Disposals of capital equipment are recorded by removing the costs and accumulated depreciation from the accounts and gains or losses on disposals are included in operating expenses in the Consolidated Statement of Operations. Internally Developed Software: The Company capitalizes payroll and related costs that are directly attributable to the design, coding, and testing of the Company's software developed for internal use.The Company capitalized $0.5 million related to the development of internal use software during the years ended December 31, 2012 and 2011, respectively.Internally developed software costs, which are included in property and equipment, are amortized on a straight-line basis over an estimated useful life of two years.Amortization of these costs was $0.5 million for each of the years ended December 31, 2012 and 2011. Goodwill: Goodwill is not amortized but is reviewed for potential impairment at least annually.The identification and measurement of goodwill impairment involves the estimation of the fair value of the Company’s reporting units.The estimates of fair value of reporting units are based on the best information available as of the date of the assessment, which primarily incorporate management assumptions about expected future cash flows.Future cash flows can be affected by changes in industry or market conditions or the rate and extent to which anticipated synergies or cost savings are realized with newly acquired entities. Impairment of Long-Lived Assets: Purchased intangible assets with finite lives are amortized using the straight-line method over the estimated economic lives of the assets, which range from five to ten years.Purchased intangible assets determined to have indefinite useful lives are not amortized but are reviewed for potential impairment at least annually.Long-lived assets, including intangible assets with finite lives, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Determination of recoverability is based on an estimate of undiscounted future cash flows resulting from the use of the asset and its eventual disposition.Measurement of an impairment loss for long-lived assets that management expects to hold and use is based on the fair value of the asset.Long-lived assets to be disposed of are reported at the lower of carrying amount or fair value less costs to sell. Revenue Recognition: Revenue from the Company’s continuing operations isderived primarily from monthly recurring fees, which are recognized over the month the service is provided, activation fees, which are deferred and recognized over the estimated life of the customer relationship, and fees from usage which are recognized as the service is provided. Shipping and Handling Costs: The Company includes amounts charged to customers for shipping and handling in product revenues, and includes amounts paid to vendors for shipping and handling in product cost of sales. Sales and Telecommunications Taxes: Sales and telecommunications taxes are collected from customers under customary trade practices and are recorded on a net basis. Research and Development Expenditures: Research and development expenditures are charged to operations as incurred and consist primarily of compensation costs, including stock compensation, outside services, and expensed materials. Advertising: The Company expenses direct advertising as the costs are incurred.The costs of advertising consist primarily of E-commerce advertisements and other direct costs.Advertising expense was $1.5 and $1.9 million for years ended December 31, 2012 and 2011, respectively. F-8 Table of Contents Income Taxes: The Company accounts for income taxes using the assets and liability method, which recognizes deferred tax assets and liabilities determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to affect taxable income.Valuation allowances are established to reduce deferred tax assets when, based on available objective evidence, it is more likely than not that the benefit of such assets will not be realized. The Company recognizes in the consolidated financial statements only those tax positions determined to be more likely than not of being sustained. Derivative Financial Instruments The Company does not use derivative instruments to hedge exposures to cash flow, market or foreign currency risks. Computation of Net Loss Per Share: Basic net income/(loss) per share is based upon the weighted average number of common shares outstanding.Diluted net income (loss) per share is based on the assumption that all potential common stock equivalents (convertible preferred stock, convertible debentures, stock options, and warrants) are converted or exercised.The calculation of diluted net loss per share excludes potential common stock equivalents if the effect is anti-dilutive.The Company's weighted average common shares outstanding for basic and dilutive are the same because the effect of the potential common stock equivalents is anti-dilutive. The Company has the following dilutive common stock equivalents as of December 31, 2012 and 2011 which were excluded from the calculation because their effect is anti-dilutive. December 31, Stock Options Warrants Total Stock Based Compensation: The Company measures the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award.That cost is recognized in the Consolidated Statement of Operations over the period during which the employee is required to provide service in exchange for the award – the requisite service period.No compensation cost is recognized for equity instruments for which employees do not render the requisite service.The grant-date fair value of employee share options and similar instruments is estimated using option-pricing models adjusted for the unique characteristics of those instruments. Recent Pronouncements: We have evaluated all of the recent accounting pronouncements and believe that none of them will have a material effect on the financial condition, results of operation or cashflow. 2. Property and Equipment Property and equipment consists of the following at December 31, 2012 and 2011: Estimated Useful December 31, Life Communications equipment 2-5 years $ $ Capitalized software development costs 2 years Software and computer equipment 3-5 years Furniture and fixtures 5-7 years Leasehold improvements Life of lease Accumulated depreciation and amortization ) ) $ $ F-9 Table of Contents As of December 31, 2012, property and equipment with a cost of $5.2 million was primarily financed through capital lease obligations with $4.7 million of accumulated amortization associated with these assets. As of December 31, 2011, property and equipment with a cost of $4.9 million was primarily financed through capital lease obligations with $3.9 million of accumulated amortization associated with these assets. As of December 31, 2012, capitalized software development costs had a net book value of $0.5 million which will be amortized to depreciation expense in future periods as follows: $0.3 million in 2013 and $0.2 million in 2014. 3. Goodwill and Purchased Intangibles Goodwill is separately disclosed from other intangible assets on the consolidated balance sheet and results from the Company’s acquisition of AccessLine in 2007. The Company has recorded goodwill of $7.0 million at both December 31, 2012 and 2011. Goodwill is not amortized. The Company tests goodwill for impairment using a two-step process on at least an annual basis. The first step is a screen for potential impairment, while the second step measures the amount of the impairment, if any. The Company has determined that no impairments related to goodwill existed as of December 31, 2012 and 2011. Other intangible assets with finite useful lives consist primarily of developed technology and customer relationships. Developed technology and customer relationships are amortized on the straight-line basis over the expected period of benefit which range from five to ten years. Long-lived assets, including developed technology and customer relationships are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell.There was no impairment losses related to long-lived intangible assets recorded at both December 31, 2012 and 2011. The following table presents details of the Company’s total purchased intangible assets as of the dates presented: December 31, Developed technology $ $ Trademarks and tradenames Customer-related intangibles Less: accumulated amortization ) ) $ $ The Company recorded amortization expense related to purchased intangibles of $1.8 million for the period ended December 31, 2012 and $2.2 million for the period ended 2011, which is included in amortization of purchased intangible assets in the Consolidated Statement of Operations. The Company determined that purchased trademarks and trade names have an indefinite life as the Company expects to generate cash flows related to this asset indefinitely.Consequently, the trademarks and trade names are not amortized, but are reviewed for impairment annually or sooner. The estimated future amortization expense of purchased intangible assets as of December 31, 2012 is as follows: Year ending December 31, Amount $ Total $ F-10 Table of Contents 4. Other Assets Other assets consist of the following: December 31, Restricted cash $ $ Deposits Deferred financing costs, net - $ $ Restricted cash consists of certificates of deposit held as collateral in favor of certain creditors.Deposits represent cash paid as collateral in favor of certain creditors and lessors. Deferred financing costs consist of capitalized fees and expenses associated with the Company’s debt financings, and are amortized over the terms of the notes using the effective interest method.The Company recorded amortization expense related to deferred financing costs of $0.1 million in the fiscal years ended December 31, 2012 and 2011, respectively.Additionally, the Company wrote down $0.1 million related to the rights offering cancellation and filing of the registration statement in the year ended December 31, 2011. 5.Accrued Liabilities Accrued liabilities consist of the following: December 31, Accrued payroll, benefits and taxes $ $ Telecom taxes payable Deferred Rent Severance - Other $ $ 6. Deferred Revenue Deferred Revenue consists of the following: December 31, Monthly recurring fees $ $ Unearned activation fees Total deferred revenue Less non-current portion ) ) Deferred revenue, current portion $ $ The deferred monthly recurring fees will be recognized in the month following billing, the unearned activation fees will be recognized over the next three years, and all other deferred revenue is expected to be recognized over the next year. 7. Recapitalization Debenture Repurchase On June 30, 2010, the Company entered into a securities purchase agreement with the holders of its outstanding debentures in the principal amount of $29.6 million. Under the terms of the agreement, the Company repurchased all of its outstanding debentures in exchange for payment of $7.5 million in cash, the holders of the Company's debentures exchanged all outstanding warrants they held for shares of the Company's common stock and the Company issued to such holders an additional number of shares of common stock, such that the holders collectively beneficially owned approximately 221,333 shares of common stock immediately following the completion of the transactions contemplated by the agreement. The Company paid the $7.5 million from the proceeds of its senior secured note private placement described below. F-11 Table of Contents After giving effect to the transactions contemplated by the debenture repurchase described above and the transactions contemplated by the senior secured note private placement described below, the Company currently had $10.5 million of senior secured notes outstanding and all of its previously issued debentures, which had a principal amount of $29.6 million, were cancelled. Senior Secured NotePrivate Placement On June30, 2010, the Company entered into a securities purchase agreement (the "Hale Securities Purchase Agreement") with affiliates of Hale Capital Management, LP (collectively, "Hale"), pursuant to which in exchange for $10.5 million, the Company issued to Hale $10.5 million of senior secured notes (the "2010 notes"), and 3,833,356 shares of its common stock.The carrying value assigned to the debt and equity was based on relative fair value of each component as determined by a third party valuation specialist.The allocation between debt and equity resulted in a $5.7 million debt discount which will be amortized over the term of the 2010 notes using the effective interest method.A summary of the material terms of the 2010 notes is set forth in Note 9—2010 Notes, below. Under the terms of the Hale Securities Purchase Agreement, the Company agreed to conduct a rights offering.In connection with the rights offering, depending on the amount of capital it raised, the Company and Hale agreed that the Company would either redeem up to $3.0 million of principal of the 2010 notes or that Hale would exchange up to $3.0 million of principal of the 2010 notes for shares of the Company's common stock.As discussed below the Company has cancelled the rights offering and no longer has any obligation to conduct the same. In August 2011, the independent directors of the Company approved, and the Company and Hale entered into a settlement agreement, pursuant to which (1) Hale released the Company from any obligation to conduct the rights offering, and (2) the Company released Hale from its “backstop” obligation to convert up to $3.0 million of the 2010 notes into common stock.As a result of the amendment, the original principal amount of the 2010 notes outstanding remained at approximately $10.5 million, plus accrued interest that was accrued to principal through December 31, 2012.In addition, under the settlement agreement, Hale granted the Company the right to defer cash payment of the interest on up to $3.0 million of principal (plus associated “PIK Interest”) through June 30, 2012 and to have any such amounts added to principal.The Company’s scheduled payment obligation under the 2010 notes, including accrued interest, will average approximately $343,000 per month through December 31, 2012.On December 14, 2012 the senior secured notes were paid in full. The Company agreed to a number of provisions in the Hale Securities Purchase Agreement that protect Hale's investment, including: Most Favored Nation.For so long as the 2010 notes are outstanding and until Hale ceases to own at least ten percent of the Company's outstanding common stock, if the Company (i)issues debt on terms that are more favorable than the terms of the 2010 notes, or (ii)issues common stock, preferred stock, equivalents or any other equity security on terms more favorable than those set out in the Hale Securities Purchase Agreement, then the terms of the 2010 notes and/or the Hale Securities Purchase Agreement shall automatically be amended such that Hale receives the benefit of the more favorable terms. Right of First Refusal.For so long as the 2010 notes are outstanding and until Hale ceases to own at least ten percent of the Company's outstanding common stock, Hale shall have a right of first refusal on any subsequent placement that the Company makes of common stock or common stock equivalents or any securities convertible into or exchangeable or exercisable for shares of its common stock. Fundamental Transactions.For so long as the 2010 notes are outstanding and thereafter for as long as any of the Hale purchasers continue to own at least twenty percent of the common stock that they purchased under the Hale Securities Purchase Agreement, the Company cannot effect a transaction in which it consolidates or merges with another entity, conveys all or substantially all of its assets, permit another person or group to acquire more than 50% of its voting stock, or reorganize or reclassify its common stock without the consent of a majority in interest of the Hale purchasers.Additionally, the Company cannot effect such a transaction without obtaining the foregoing requisite consent if such transaction would trigger the most favored nation provision in the Hale Securities Purchase Agreement described above or if such transaction would otherwise involve the issuance of any equity securities or the incurrence of debt at a price that is less than the price paid in connection with the transaction consummated pursuant under the Hale Securities Purchase Agreement. In December of 2012, the 2010 notes were fully paid and discharged. F-12 Table of Contents Post Closing Adjustment Shares.If at any time prior to July 2, 2012, we are required to make payment on certain identified contingent liabilities up to an aggregate amount of $464,831, then we will issue additional shares of common stock to Hale, such that the total percentage ownership of our fully diluted common stock immediately after the payment of such liabilities will equal the same percentage ownership that Hale would have had if the contingent payable had been paid prior to the closing under the Hale Securities Purchase Agreement.To date $464,831 of these contingent liabilities have been incurred as expenses.Accordingly, in April 2011 we issued to Hale and additional 225,576 shares of our common stock under the terms of the Hale Securities Purchase Agreement.As anticipated in our quarterly report on Form 10-Q for the quarter ended September 30, 2012, on November 16, 2012 we issued to Hale the remaining 300,004 shares of common stock as final settlement of the contingent liabilities. Registration Rights Agreement In connection with the Hale Securities Purchase Agreement, the Company entered into a registration rights agreement with Hale pursuant to which the Company agreed to file a registration statement with the SEC for the resale of the shares issued and issuable to Hale under the Hale Securities Purchase Agreement.The Company filed the registration statement with the SEC on September 30, 2010. The registration rights agreement contained penalty provisions in the event that the Company failed to secure the effectiveness of the registration statement by November 29, 2010, failed to file other registration statements the Company was required to file under the terms of the registration rights agreement in a timely manner or if the Company fails to maintain the effectiveness of any registration statement it is required to file under the terms of the registration rights agreement until the shares issued to Hale are sold or can be sold under Rule 144 without restriction or limitation (including volume restrictions) and without the requirement that the Company be in compliance with Rule 144(c)(1).In the event of any such failure, and in addition to other remedies available to Hale, the Company agreed to pay Hale as liquidated damages an amount equal to 1% of the purchase price for the shares to be registered in such registration statement. Such payments are due on the date we fail to comply with our obligation and every 30th day thereafter (pro rated for periods totaling less than 30 days) until such failure is cured.The registration statement covering the resale of the shares issued to Hale has not been declared effective.Hale and the Company have agreed to amend the term “Initial Effectiveness Deadline” set forth in Section 1(o) of the Registration Rights Agreement to read in its entirety as follows “Initial Effectiveness Deadline” means December 31, 2013. Impact of Debenture Repurchase and Senior Secured NotePrivate Placement In connection with the Hale Securities Purchase Agreement, on July2, 2010, the Company received gross proceeds of $10.5 million.The Company incurred expenses of approximately $1.5 million in connection with the transactions contemplated by the Hale Securities Purchase Agreement, resulting in net proceeds of approximately $9.0 million.The Company used $7.5 million of these proceeds to repurchase its outstanding debentures and will use the remaining $1.5 million for working capital purposes, including advertising and distribution programs for its Digital Phone Service products. Merriman Curhan Ford acted as the Company's financial advisor in the transaction and was paid a fee of $682,500 in connection with the transaction.The Company also issued to Merriman Curhan Ford warrants to purchase 31,152 shares of its common stock.The warrants are exercisable at $2.889 per share for a period of 5 years. 8. The 2010 Notes The following summarizes other terms of the 2010 notes as follows: Term.The 2010 notes are due and payable on July2, 2014. Interest.Interest accrues at a rate equal to the prime rate as published in The Wall Street Journal as of the first business day of each interest period plus 4.75% per annum and is payable at the beginning of each month, with the first payment due on July31, 2010.Through June30, 2011, the Company had the option to defer the monthly interest payments otherwise due and have the amount of interest deferred added to the principal balance of the 2010 notes.In connection with the August 2011 amendment to the 2010 notes, through June 30, 2012, the Company has the option to defer interest payments otherwise due on $3.0 million of the 2010 notes and have any such amount of deferred interest added to the principal balance of the 2010 notes. Principal Payment.In July2011 and continuing for the 11 months thereafter, principal payments of $200,000 per month are due on the first day of each month.Thereafter, the Company is required to pay principal in a monthly amount equal to the sum of (a)$383,702 and (b)the quotient determined by dividing the (i)aggregate amount of interest added to the principal amount by (ii)24.Any remaining principal amount, if not paid earlier, is due and payable on July2, 2014. F-13 Table of Contents August 2011 Amendment.As discussed in more detail below under the heading entitled “Rights Offering”, the Company had the right to redeem up to $3.0 million of the 2010 notes prior to maturity.In August 2011, the independent directors of the Company approved, and the Company and Hale entered into a settlement agreement, pursuant to which (1) Hale released the Company from any obligation to conduct the rights offering, and (2) the Company released Hale from its “backstop” obligation to convert up to $3.0 million of the 2010 notes into common stock.As a result of the amendment, the original principal amount of the 2010 notes outstanding remained at approximately $10.5 million, plus accrued interest that was accrued to principal through December 31, 2012.In addition, under the settlement agreement, Hale granted the Company the right to defer cash payment of the interest on up to $3.0 million of principal (plus associated “PIK Interest”) through June 30, 2012 and to have any such amounts added to principal.The Company’s scheduled payment obligation under the 2010 notes, including accrued interest, will average approximately $343,000 per month through December 31, 2012.On December 14, 2012 the senior secured notes were paid in full. No Conversion Rights.The 2010 notes are not convertible. Security.The 2010 notes are secured by all of the Company's assets under the terms of a pledge and security agreement that the Company and its subsidiaries entered into with Hale.Each of the Company's subsidiaries also entered into guarantees in favor of Hale, pursuant to which each subsidiary guaranteed the complete payment and performance by the Company of its obligations under the 2010 notes and related agreements. Covenants.The 2010 notes impose certain covenants on the Company, including: restrictions against incurring additional indebtedness, creating any liens on its property, entering into a change in control transaction, redeeming or paying dividends on shares of its outstanding common stock, entering into certain related party transactions, changing the nature of its business, making or investing in a joint venture, disposing of any of its assets outside of the ordinary course of business, effecting any subsequent offering of debt or equity, amending its articles of incorporation or bylaws, limiting its ability to enter into lease arrangements. Events of Default.The 2010 notes define certain events of default, including: failure to make a payment obligation under the 2010 notes, failure to pay other indebtedness when due if the amount exceeds $250,000, bankruptcy, entry of a judgment against the Company in excess of $250,000 which are not discharged or covered by insurance,failure to observe other covenants of the 2010 notes or related agreements (subject to applicable cure periods), breach of representation or warranty, failure of Hale's security documents to be binding and enforceable, and casualty loss of any of the Company's assets that would have a material adverse effect on its business, and failure to meet 80% of quarterly financial targets from its annual operating budget, including cash, revenues and EBITDA.In the event of default, additional default interest of 4% will accrue on the outstanding balance.In addition, in the event of default, the Company may be required to redeem all or any portion of the 2010 notes at a price equal to 125% of the sum of the principal amount that such holder requests that it redeems plus accrued but unpaid interest on such principal amount plus any accrued and unpaid late charges with respect to such principal and interest. Change of Control.The Company is required to obtain the consent of the holders of the 2010 notes representing at least a majority of the aggregate principal amount of the 2010 notes then outstanding in order to enter into a change of control transaction.If such consent is obtained, the holders of the 2010 notes may require the Company to redeem all or any portion of such notes at a price equal to 125% of the sum of the principal amount that such holder requests that it redeems plus accrued but unpaid interest on such principal amount plus any accrued and unpaid late charges with respect to such principal and interest. In December of 2012, the 2010 notes were fully paid and discharged. Rights Offering Under the terms of the Hale Securities Purchase Agreement, the Company agreed to conduct a rights offering pursuant to which we would distribute at no charge to holders of our common stock non-transferable subscription rights to purchase up to an aggregate of 1,038,414 shares of our common stock at a subscription price of $2.889 per share. Under the terms of the 2010 notes, the Company agreed to use the gross proceeds of the rights offering to redeem an aggregate of up to $3 million of principal amount of such notes. To the extent the gross proceeds of the rights offering were less than $3 million, the Company and Hale agreed that Hale would exchange the principal amount to be redeemed (up to $3.0 million) for shares of our common stock at an exchange price equal to the subscription price of the subscription rights.The Company paid Hale an aggregate of $60,000 in consideration of the foregoing. In addition, the Company agreed to pay Hale upon completion of the rights offering an amount of cash equal to the accrued and unpaid interest in respect of the principal amount of the senior secured notes redeemed or exchanged for shares of common stock in connection with the rights offering.As discussed below the Company has cancelled the rights offering and related obligations. F-14 Table of Contents In August 2011, the independent directors of the Company approved, and the Company and Hale entered into a settlement agreement, pursuant to which (1) Hale released the Company from any obligation to conduct the rights offering, and (2) the Company released Hale from its “backstop” obligation to convert up to $3.0 million of the 2010 notes into common stock.As a result of the amendment, the original principal amount of the 2010 notes outstanding remained at approximately $10.5 million, plus accrued interest that was accrued to principal through December 31, 2012.In addition, under the settlement agreement, Hale granted the Company the right to defer cash payment of the interest on up to $3.0 million of principal (plus associated “PIK Interest”) through June 30, 2012 and to have any such amounts added to principal.The Company’s scheduled payment obligation under the 2010 notes, including accrued interest, will average approximately $343,000 per month through December 31, 2012.On December 14, 2012 the senior secured notes were paid in full. The value assigned to the debt and related discount and equity associated with issuance of the Recapitalization were calculated using the assistance of an independent valuation using relative fair values. The 2010 Notes were paid off in full on December 14, 2012 with the proceeds from the Loan Agreement. 9. Loan Agreement On December 14, 2012, Telanetix, Inc., a Delaware corporation ("Telanetix"), entered into a Loan and Security Agreement (the "Loan Agreement") by and among itself, its direct and indirect subsidiaries (together with Telanetix, the "Borrowers"), and East West Bank ("East West"). The Loan Agreement provided the Borrowers a term loan in the principal amount of $7,500,000 with principal and interest payable on a monthly basis over four years subject to the terms of a Promissory Note by the Borrowers in favor of East West (the "East West Note"). The unpaid balance of the East West Note accrues interest at a rate per annum equal tothe daily Wall Street Journal Prime Rate, as quoted in the "Money Rates" column of The Wall Street Journal (Western Edition), rounded to two decimal places, as determined by East West, plus a margin of 1.750 percentage points (the "Applicable Interest Rate"). Payments on the East West Note are as follows: (i) consecutive monthly principal payments of $125,000, beginning January 2, 2013,(ii) consecutive monthly interest payments, beginning January 2, 2013, and (iii) one principal and interest payment on December 13, 2016 of all principal and accrued interest not yet paid. Commencing the fiscal year ending December 31, 2013 and for each fiscal year thereafter, the Borrowers are obligated to make additional annual payments in respect of the East West Note equal to 25% of excess cash flow, which is defined as the Borrowers' EBITDA minus (a) cash taxes, (b) cash interest expense, (c) scheduled principal payments on the East West Note, (d) capital lease payments, (e) unfinanced capital expenditures, and (f) plus or minus changes in working capital. Upon prepayment of the East West Note, the Borrowers are required to pay a premium equal to 1% of the original amount of the East West Note amount so prepaid if such prepayment occurs during the first year of the term of the East West Note. After the first year anniversary of the East West Note, there is no prepayment penalty. The indebtedness under the East West Note is secured by a security interest and lien on substantially all of the Borrowers' assets. The Loan Agreement contains customary affirmative and negative covenants. Among the affirmative covenants is a covenant that the Borrowers will maintain the following financial ratios: (1) a quarterly Fixed Charge Coverage Ratio (as defined in the Loan Agreement) of not less than 1.25 to 1.00 through June 30, 2013, and 1.50 to 1.00 thereafter, (2) a quarterly EBITDA (as defined in the Loan Agreement) of $625,000 for Q4 2012, $725,000 for Q1 2013, and $875,000 thereafter, and (3) a maximum Senior Debt (as defined in the Loan Agreement) divided by trailing 12 months EBITDA of 2.50 to 1.00 through December 31, 2013, and 2.00 to 1.00 thereafter. " Aggregate annual principal payments of long-term debt for the period ending December 31: Loan Agreement $ Total payments $ F-15 Table of Contents 10. Refinancing of Note Obligations On December 14, 2012, using proceeds of the term loan evidenced by the Loan Agreement and East West Note, Senior Secured Notes ofTelanetix (and guaranteed by the other Borrowers) respectively in favor of HCP-TELA, LLC ("HCP"), EREF-TELA, LLC ("EREF"), and CBG-TELA, LLC ("CBG")(collectively, the "Lenders") in the original aggregate principal amount of $10,500,000 (collectively, the "2010 Notes") purchased by the Lenders pursuant to that certain Securities Purchase Agreement, dated as of June 30, 2010, by and among Telanetix and the Lenders, were paid in full.In connection with the payment in fullof the 2010 Notes, which contractually were not prepayable, an Event of Default Redemption Price (as defined in each 2010 Note) was required to be paid. Accordingly, on December 14, 2012, the Borrowers executed and delivered Subordinated Promissory Notes to the Lenders in the aggregate original principal amount of $1,726,659.72 (collectively, the "Subordinated Notes"). The unpaid balance of the Subordinated Notes accrues interest at the Applicable Interest Rate. The principal and all accrued and unpaid interest under the Subordinated Notes are to be paid on the earliest of (a) June 14, 2017, (b) the date of the acceleration of the Subordinated Notes in accordance with the terms of the Subordinated Notes, and (c) the date of the payment in full of all obligations under the East West Note. The obligations of the Borrowers under the Subordinated Notes are secured by security interests in substantially all of the Borrowers' assets, with HCP serving as collateral agent for the Lenders, which were granted pursuant to a Security Agreement dated December 14, 2012 between the Borrowers and HCP, as collateral agent for the Lenders (the "Security Agreement"). The Security Agreement contains many of the same affirmative and negative covenants as the Loan Agreement, but does not contain any financial covenants. As a condition precedent to East West making the term loan discussed above, the Lenders and HCP, as collateral agent for the Lenders, were required to enter into a Subordination and Intercreditor Agreement (the "Subordination Agreement") with East West (which was acknowledged by the Borrowers)pursuant to which the Borrowers' obligations to the Lenders under the Subordinated Notes (and all liens and security interests granted by the Borrowers to secure those obligations) were subordinated to the obligations of the Borrowers to East West (and all liens and security interests granted by the Borrowers to secure the obligations of the Borrowers to East West). Under the Subordination Agreement, payments cannot be made or received under the Subordinated Notes, the Lenders cannot commence any action to collect on the obligations under the Subordinated Notes, and the Lenders and HCP, as collateral agent, cannot take any Enforcement Action (as defined in the Subordination Agreement) with respect to their collateral until the East West obligations are paid in full. 11. Fair Value Measurements Fair value is defined as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, the authoritative guidance establishes a three-tier value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs other than the quoted prices in active markets that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require us to develop our own assumptions. This hierarchy requires companies to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. On July 2, 2010, in connection with the recapitalization discussed above, the Company repurchased all if it’s then-outstanding debentures and converted all of its then-outstanding warrants that were issued in connection with such debentures.As a result, the Company eliminated the beneficial conversion feature derivative liability.Prior to the recapitalization the Company recorded a liability related beneficial conversion features, which was revalued at fair value at the end of each quarter with the gain or loss being recognized in the consolidated statement of operations. 12.Warrants and Warrant Liabilities In connection with its various financings through December2008, the Company issued warrants to purchase shares of common stock in conjunction with the sale of its convertible debentures.The Company issued such warrants in December 2006, February 2007, August 2007, March 2008, August 2008 and December 2008.In May2009, the Company restructured the terms of the then-outstanding debentures and all of the Company's then-outstanding warrants issued in connection with the debentures pursuant to the terms of the Amendment Agreement.In connection with the Recapitalization, the Company repurchased all of its then-outstanding debentures and cancelled substantially all of its then-outstanding warrants. See Note 10—Convertible Debentures. Under the terms of the Amendment Agreement, the holders of the then-outstanding warrants were granted the right to exchange their warrants for shares of the Company's common stock at the rate of 1.063 shares of common stock underlying the warrants for one share of common stock, subject to adjustment for stock splits and dividends.In exchange, the price-based anti-dilution protection under the warrants was eliminated.Previously the exercise price of the warrants would decrease, and the number of shares issuable upon exercise would increase, generally, each time the Company issued common stock or common stock equivalents at a price less than the exercise price of the warrants.The Amendment Agreement eliminated the potential for future price-based dilution from the warrants, and accordingly, the warrants were no longer a derivative liability and their value as of May8, 2009, was reclassed to equity. F-16 Table of Contents On July2, 2010, in connection with the Recapitalization, the Company eliminated all of the warrants it issued in connection with debentures and none of those warrants were outstanding as of December 31, 2012 and 2011, respectively. At December 31, 2012 and December 31, 2011, 36,661 shares, were subject to outstanding warrants at a weighted average exercise price of $22.84 and $22.50, respectively.The following table summarizes information about warrants outstanding at December 31, 2012. Exercise Prices Number of Shares Subject to Outstanding Warrants and Exercisable Weighted Average Remaining Contractual Life (years) $ 13. Business Risks and Credit Concentration The Company’s cash is maintained with a limited number of commercial banks, and are invested in the form of demand deposit accounts.Deposits in these institutions may exceed the amount of FDIC insurance provided on such deposits. The Company markets its products to resellers and end-users primarily in the United States.Management performs ongoing credit evaluations of the Company’s customers and maintains an allowance for potential credit losses.There can be no assurance that the Company’s credit loss experience will remain at or near historic levels.At both December 31, 2012, two customers accounted for greater than 10% of gross accounts receivable.One customer accounted for 18% while the other customer accounted for 15%.At December 31, 2011, one customer accounted for 15% of gross accounts receivable. At December 31, 2012, one customer accounted for 11% of the Company’s revenue.No one customer accounted for more than 10% of the Company’s revenue in 2011.Any factor adversely affecting demand or supply for these products or services could materially adversely affect the Company’s business and financial performance. The Company primarily relies on one third party network service provider for network services.If this service provider failed to perform on its obligations to the Company, such failure could materially impact future operating results, financial position and cash flows. 14. Commitments and Contingencies Leases We have non-cancelable operating and capital leases for corporate facilities and equipment.The leases expire through February 20, 2015 and some include certain renewal options.Rent expense under the operating leases totaled $1.5 million and $1.6 million for the years ended December 31, 2011 and 2010, respectively Future minimum rental payments required under non-cancelable operating and capital leases are as follows for the years ending December 31: Operating Leases Capital Leases $ $ Total minimum lease payments $ Less amount representing interest ) Present value of minimum lease payments Less current portion ) $ F-17 Table of Contents Minimum Third Party Network Service Provider Commitments The Company has a contract with a third party network service provider that facilitates interconnects with a number of third party network service providers.The contract contains a minimum usage guarantee of $0.2 million per monthly billing cycle and expires in July 2013.The cancellation terms are a ninety (90) day written notice prior to the extended term expiring. Legal Proceedings From time to time and in the course of business, we may become involved in various legal proceedings seeking monetary damages and other relief.The amount of the ultimate liability, if any, from such claims cannot be determined.However, in the opinion of our management, there are no legal claims currently pending or threatened against us that would be likely to have a material adverse effect on our financial position, results of operations or cash flows. As previously reported, on November 11, 2011, the Company was named as a defendant in a lawsuit, Klausner Technologies, Inc. v. AccessLine Communications Corporation (Case number 6;11-cv-586) filed in the Federal District Court for the Eastern District of Texas.The case alleges patent infringement and seeks unspecified damages and other relief.On September 3, 2012 this case was settled upon terms that do and will not have a material effect upon the Company or its operations. 15. Preferred Stock, Common Stock and Dividends As of December 31, 2012, the Company had 5,120,102 shares of common stock issued and outstanding and had no shares of preferred stock issued or outstanding.The Company has never declared or paid any cash dividends on its common stock. 16. Stock Based Compensation Stock Option Plans The Company maintains two equity plans: the 2005 Equity Incentive Plan (the “2005 Plan”) and the 2010 Stock Incentive Plan (the “2010 Plan”). The 2005 Equity Incentive Plan (the “2005 Plan”), which was approved by the shareholders in August 2006, permits the Company to grant shares of common stock and options to purchase shares of common stock to the Company’s employees for up to 66,667 shares of common stock.The Company believes that such awards better align the interests of its employees with those of its shareholders.Option awards are generally granted with an exercise price that equals the market price of the Company's stock at the date of grant; these option awards generally vest based on 3 years of continuous service and have 10-year contractual terms.On November 8, 2007, the Board of Directors approved an amendment to the 2005 Plan to increase the number of shares of common stock available for grant to 113,333 shares. On December 11, 2008, the Board of Directors approved an additional amendment to the 2005 Plan to increase the number of shares of common stock available for grant to 206,667 shares.At December 31, 2012 there were 91,232 options outstanding under the 2005 plan.The Board of Directors has indicated that is does not intend to make any further option grants under the 2005 plan. The 2010 Plan, which was approved by the Company’s stockholders in July 2010, permits the Company to grant options to purchase, and other stock-based awards covering, in the aggregate 1,189,198 shares of the Company’s common stock to the Company’s employees, directors or consultants.The Company believes that such awards will aid in recruiting and retaining key employees, directors or consultants and to motivate such employees, directors or consultants to exert their best effort on behalf of the Company.Option awards are granted in four Tranches with Tranche 1 shares having an option price of $3.00 per share and Tranches 2, 3, and 4 having an option price of $5.778 per share.Tranche 1 option awards vest fifty percent (50%) of the awarded shares upon Hale receiving cash proceeds in return on its Invested Capital in the Company and its subsidiaries which cash proceeds equal no less than one times its Invested Capital plus a four percent (4%) annual return on such Invested Capital, compounded annually (the “Tranche 1 Return”).Notwithstanding the foregoing and the failure of Hale to have achieved the Tranche 1 Return, Tranche 1 shares shall vest with respect to ten percent (10%) of such Tranche 1 shares on each of the first, second, and third anniversaries of the Effective Date, irrespective of whether such Tranche 1 shares were issued as of such dates subject to the Participant’s continued employment in good standing with the Company on each such anniversary.Tranche 2 option awards vest sixteen and sixty-five one hundredths percent (16.65%) upon Hale receiving cash proceeds in return on its Invested Capital in the Company and its subsidiaries which cash proceeds equal no less than two times its Invested Capital plus four percent (4%) annual return on such Invested Capital, compounded annually and subject to the Participant’s continued employment in good standing with the Company on the Tranche 2 vesting date.Tranche 3 option awards vest sixteen and sixty-five one hundredths percent (16.65%) upon Hale receiving cash proceeds in return on its Invested Capital in the Company and its subsidiaries which cash proceeds equal no less than three times its Invested Capital plus four percent (4%) annual return on such Invested Capital, compounded annually and subject to the Participant’s continued employment in good standing with the Company on the Tranche 3 vesting date.Tranche 4 option awards vest sixteen and sixty-seven one hundredths percent (16.67%) upon Hale receiving cash proceeds in return on its Invested Capital in the Company and its subsidiaries which cash proceeds equal no less than four times its Invested Capital plus four percent (4%) annual return on such Invested Capital, compounded annually and subject to the Participant’s continued employment in good standing with the Company on the Tranche 4 vesting date.Options under the 2010 Plan shall be exercisable at such time and upon such terms and conditions as may be determined by the Compensation Committee, but in no event shall an Option be exercisable more than ten years after the date it is granted. F-18 Table of Contents An amendment to the 2010 Plan (the “2010 Plan Amendment”) was approved by the Company’s stockholders and became effective in May 2011.The 2010 Plan Amendment was adopted in connection with the terms of the Hale Securities Purchase Agreement dated June 30, 2010.Pursuant to Section 1(e) of the Hale Securities Purchase Agreement the Company agreed to grant shares of common stock to Hale, in the event that the Company received a noticethat it is obligated to pay certain specified contingent liabilities within two years of the closing (a “Contingent Share Issuance”).The Company received such notice in April 2011, and in accordance with the terms of the Hale Securities Purchase Agreement, the Company issued an aggregate of 225,576 shares of common stock to Hale.During the fourth quarter of 2012, the Company issued an aggregate of 300,004 shares of common stock to Hale in settlement of the contingent liabilities.The Hale Securities Purchase Agreement provides that in the event of a Contingent Share Issuance a proportionate adjustment would be made to the number of shares of our common stock reserved under the 2010 Plan.Based on the Contingent Share Issuance, the Company’s board of directors approved an increase in the number of shares of common stock subject to the 2010 Plan from 1,189,198 to 1,232,121 shares.In addition the 2010 Plan Amendment provides that the maximum aggregate number of shares available for issuance under the Plan will increase automatically by one share for every four shares issued in any future Contingent Share Issuance up to a maximum of 1,493,333 shares.During the fourth quarter of 2012 and based on the Contingent Share Issuance, the number of shares increased by 75,001 shares.At December 31, 2012 there were 1,039,706 options outstanding under the 2010 plan. A summary of option activity under the 2005 Plan and 2010 Plan as of December 31, 2012 and 2011, and changes during the years then ended is presented below: Shares Weighted-Average Exercise Price Outstanding at January 1, 2011 $ Granted Exercised — — Forfeited or expired ) Outstanding at December 31, 2011 $ Granted — — Exercised — — Forfeited or expired ) Outstanding at December 31, 2012 $ The intrinsic value of options exercised was zero for both the years ended December 31, 2012 and 2011. The options outstanding and currently exercisable by exercise price at December 31, 2012 are as follows: Stock Options Outstanding Stock Options Exercisable Range of Exercise Prices Number Outstanding Weighted-Average Remaining Contractual Term (Years) Weighted-Average Exercise Price Number Exercisable Weighted-Average Remaining Contractual Term (Years) Weighted-Average Exercise Price $ 3.00 to 4.50 $ $ $ 4.50 to 7.50 $ $ $ 7.50 to 11.25 $ $ $ 191.22 to 262.43 $ As of December 31, 2012 and 2011, 610,971 and 209,042 outstanding options, respectively, were exercisable at an aggregate average exercise price of $5.28 and $9.80, respectively.The aggregate intrinsic value of both stock options outstanding and stock options exercisable at December 31, 2012 and 2011 was $0.0 million and $0.2 million, respectively. As of December 31, 2012, total compensation cost related to non-vested stock options not yet recognized, was $1.4 million,which is related to stock options in Tranches 2, 3, and 4 with contingent vesting which will be recognized when it is probable the options will become exercisable. F-19 Table of Contents Valuation and Expense Information The Company measures and recognizes compensation expense for all share-based payment awards made to employees and directors based upon estimated fair values.The following table summarizes stock-based compensation expense recorded for the years ended December 31, 2012 and 2011, and its allocation within the Consolidated Statements of Operations: December 31, Selling and marketing $ $ General and administrative Research and development Total stock-based compensation expense related to employee equity awards $ $ Valuation Assumptions: The Company uses the Black Scholes option pricing model in determining its option expense.The weighted-average estimated fair value of employee stock options granted during the years ended December 31, 2012 was $0.00 per share with no grants being issued and $2.30 per share during the years ended December 31, 2011.The fair value of each option is estimated on the date of grant using the Black Scholes option pricing model and is recognized as expense using the straight-line method over the requisite service period: December 31, Expected volatility — 160.0% Risk-free interest rate — 1.13% to 3.58% Expected dividends — — Expected life (yrs) — to In 2012 and 2011 the expected volatility is based on the Company’s historical volatility. The risk-free interest rate assumption is based upon published interest rates appropriate for the expected life of the Company’s employee stock options. The dividend yield assumption is based on the Company’s history of not paying dividends and no future expectations of dividend payouts. The expected life of employee stock options represents the weighted-average period that the stock options are expected to remain outstanding and was determined based on historical experience of similar awards, giving consideration to the contractual terms of the stock-based awards, vesting schedules and expectations of future employee behavior as influenced by changes to the terms of its stock-based awards. As the stock-based compensation expense recognized in the Consolidated Statements of Operations is based on awards ultimately expected to vest, such amounts have been reduced for estimated forfeitures estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. F-20 Table of Contents 17. Income Taxes The Company recorded a $61,000 expense for state income taxes for the year ended December 31, 2012 and a $111,000 benefit for state income taxes in the fiscal year ended December 31, 2011. The following reconciles the provision for income taxes reported in the financial statements to expected taxes that would be obtained by applying the statutory federal tax rate of 34% to loss before income taxes: Expected tax benefit at statutory rate $ ) $ ) Effects of permanent differences State tax ) ) Change in valuation allowance ) Interest expense — Adjustment to deferred tax asset — Other — Tax Provision $ $ ) A valuation allowance has been provided to reduce the net deferred tax asset to the amount that is more likely than not to be realized.The deferred tax assets and liabilities consist of the following components: Deferred tax assets: Net operating loss carryforwards $ Property and equipment Stock-based compensation Accruals and reserves Deferred revenue Other Deferred tax liabilities: Purchased intangibles, net ) ) Other — — ) ) Net deferred tax asset Less valuation allowance ) ) $ — $ — The valuation allowance increased by $0.7 million in 2012 and decreased by $7.6 million in 2011.The decrease in the valuation allowance of $7.6 million in 2011 is primarily due to the effect of Internal Revenue Code Section 382 limitations. The Company has federal net operating loss carryforwards, net of section Internal Revenue Code Section 382 limitations, totaling approximately $8.1 million that may be offset against future federal income taxes.If not used, the carryforwards will begin expiring in fiscal 2016.The use of federal and state net operating loss carryforwards may be limited by future ownership changes under Internal Revenue Code Section 382. The Company reviews whether the benefits of tax positions are more likely than not of being sustained upon audit based on the technical merits of the tax position.For tax positions that are more likely than not of being sustained upon audit, the Company recognizes the largest amount of the benefits that are more likely than not of being sustained in the financial statements.For tax positions that are not more likely than not of being sustained upon audit, the Company does not recognize any portion of the benefit in the financial statements.The reserve for such uncertain tax positions was $0 as of December 31, 2012 and December 31, 2011. F-21 Table of Contents We have historically classified interest and penalties on income tax liabilities as additional income tax expense.As of December 31, 2012, our Consolidated Balance Sheet included no accrued interest or penalties. The Company and its subsidiaries file income tax returns in the United States and various state and local jurisdictions.As of December 31, 2012, we were not under examination by any major tax jurisdiction. The Company is no longer subject to U.S. federal tax examinations for years before fiscal 2009 and it is no longer subject to state tax examinations for years prior to 2008. However, due to our net operating loss carryforwards, the statute generally remains open to examination to the extent that such net operating loss carryforwards are utilized on a return still open to examination. 18. Related Party Transactions As disclosed Note 10 we have a securities agreement with Hale, our controlling shareholder. 19. Subsequent Events On January 18, 2013, Intermedia Holdings, Inc., a Delaware corporation (“Parent”),Sierra Merger Sub Co., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and Telanetix, Inc., a Delaware corporation (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Merger Sub will merge with and into the Company, with the Company continuing as the surviving corporation and a wholly owned subsidiary of Parent (the “Merger”). The aggregate consideration to be paid by Parent and Merger Sub in the Merger for all of the outstanding equity interests of the Company, including securities convertible into shares of the Company’s common stock, par value $0.0001 per share (the “Company Common Stock”), is approximately $41.5 million, minus the sum of (i) the amount (if any) by which the Transaction Expenses (as defined in the Merger Agreement) exceed $2,525,000, (ii) the amount (if any) by which the Regulatory Expenses (as defined in the Merger Agreement) exceed $200,000(as so adjusted, the “Merger Consideration”), and certain other potential adjustments described below.The Merger Consideration will also be increased by the proceeds of certain warrant and option exercises, if any, occurring between the date of the Merger Agreement and the closing of the Merger. At the effective time of the Merger, each share of Company Common Stock issued and outstanding immediately prior to the effective time of the Merger, other than (i) shares held in the treasury of the Company and shares owned by Parent, Merger Sub, or any subsidiary of Parent or the Company (which shares will be cancelled) and (ii) shares that are, as of immediately prior to the effective time of the Merger, owned by stockholders who have perfected and not withdrawn a demand for, or lost their right to, appraisal pursuant to Section 262 of the Delaware General Corporation Law with respect to such shares, will be converted into the right to receive an amount in cash equal to the Per Share Merger Consideration. The Merger Agreement defines “Per Share Merger Consideration” as the Merger Consideration divided by the Fully Diluted Share Number (as defined in the Merger Agreement). We originally estimated the Per Share Merger Consideration to be approximately $7.40, however, due to increases in certain Transaction Expenses and Regulatory Expenses, primarily due to regulatory issues and complexities of the transaction, we currently estimate the Per Share Merger Consideration to be in the range of $7.33 to $7.27.Please note that this estimate of the Per Share Merger Consideration reflects currently available information and does not include additional Transaction Expenses or Regulatory Expenses that may be incurred in connection with regulatory reviews and stockholder matters.If expenses beyond what is currently estimated are required, there are likely tobe further downward adjustments to the Per share Merger Consideration, which expenses and adjustments are more fully described in the Merger Agreement. The Merger Consideration is subject to decrease in certain circumstances described above, and also may be decreased for amounts, if any, placed in escrow to cover certain matters that arise, if any, prior to the Merger closing, up to a maximum aggregate amount of $5,000,000, or for Merger Consideration held back under certain circumstances. The Company’s senior and subordinated debt will be paid in full in connection with the closing of the Merger, which payments will not affect the amount of Merger Consideration. Each (i) outstanding option to purchase shares of Company Common Stock (a “Company Stock Option”) and granted under any stock option plan to which the Company or any of its subsidiaries is a party, whether or not then exercisable and (ii) outstanding warrant to purchase shares of Company Common Stock (a “Company Warrant”) shall, as of the effective time of the Merger, be cancelled, and the holder thereof shall be entitled to the right to receive, without any interest thereon, an amount in cash payable immediately following the cancellation of such Company Stock Option or Company Warrant, as the case may be, equal to (i) the number of shares of Company Common Stock subject to the Company Stock Option or Company Warrant, as the case may be, in each case, as of immediately prior to the effective time of the Merger and (ii) the difference (if any) between (x) the Per Share Merger Consideration and (y) the per share exercise price with respect to such Company Stock Option or Company Warrant, as the case may be. F-22 Table of Contents The completion of the Merger is subject to the satisfaction or waiver of certain conditions, including, among other things, the approval of the Merger by the Federal Communications Commission and applicable state public service or public utility commissions or other similar state regulatory bodies, and the adoption and approval of the Merger Agreement by the Company’s stockholders, which was effected on January 19, 2013 by the written consent of the holders of 4,358,942 shares of Company Common Stock, or approximately 85.1% of the outstanding shares entitled to cast a vote with respect to the adoption and approval of the Merger Agreement. Parent’s and Merger Sub’s obligations to consummate the Merger are not subject to a financing condition; provided, that Parent's and Merger Sub's obligations to close the Merger are subject to certain caps on liability set forth in the Merger Agreement. The Merger Agreement contains customary termination provisions, including, without limitation, that the Merger Agreement may be terminated by either the Company or Parent if the Merger has not been consummated by the close of business on August 16, 2013 (which date may be extended to October 15, 2013 in certain limited circumstances), other than due to the failure of the terminating party to fulfill its obligations under the Merger Agreement. The Merger Agreement requires the Company to pay a $2,000,000 termination fee to Parent under certain limited circumstances. In addition, the Merger Agreement requires Parent to pay a $5,250,000 termination fee to the Company under certain limited circumstances. The Merger Agreement contains customary representations and warranties made by the Company, Parent and Merger Sub. In addition, the Company has agreed to various covenants in the Merger Agreement, including, among other things, covenants to continue to conduct its business in the ordinary course and in accordance with past practices and not to take certain actions prior to the closing of the Merger without the prior consent of Parent. F-23 Table of Contents
